Exhibit 10.2


INTERNATIONAL DISTRIBUTION AGREEMENT
This INTERNATIONAL DISTRIBUTION AGREEMENT (this “Agreement”), dated as of August
23, 2016, by and between Craft Brew Alliance, Inc., a Washington corporation
(“CBA”) and ANHEUSER-BUSCH WORLDWIDE INVESTMENTS, LLC, a Delaware limited
liability company (“AB”).
WHEREAS, CBA desires to appoint AB as its sole and exclusive distributor of all
CBA brand malt beverage products (the “CBA Products”) in the Covered Territories
and AB desires to act as the sole and exclusive distributor of the CBA Products
in the Covered Territories, in each case pursuant to the terms and subject to
the conditions set forth in this Agreement;
WHEREAS, AB will thereupon conduct the sales, marketing and distribution of the
CBA Products that are Products hereunder pursuant to the terms and subject to
the conditions set forth in this Agreement;
WHEREAS, CBA and an Affiliate of AB (i) previously entered into that certain
Amended and Restated Master Distributor Agreement, dated as of May 1, 2011,
providing for the distribution of certain CBA Products by an Affiliate of AB
within the United States and certain territories and possessions thereof and
(ii) concurrently with the date hereof, are entering into Amendment No. 3 to the
Amended and Restated Master Distributor Agreement, providing for the
modification of certain commercial terms thereof (the Amended and Restated
Master Distributor Agreement, as amended by Amendment No. 3, the “Master
Distributor Agreement”);
WHEREAS, CBA and an Affiliate of AB (i) previously entered into that certain
Amended and Restated Exchange and Recapitalization Agreement, dated as of May 1,
2011, providing for certain rights of an Affiliate of AB as a shareholder of CBA
and (ii) concurrently with the date hereof, are entering into Amendment No. 1 to
the Amended and Restated Exchange and Recapitalization Agreement, providing for
the modification of certain terms thereof (the Amended and Restated Exchange and
Recapitalization Agreement, as amended by Amendment No. 1, the “Exchange and
Recapitalization Agreement”); and
WHEREAS, concurrently with the date hereof, CBA and an Affiliate of AB are
entering into that certain Contract Brewing Agreement providing for the brewing,
bottling and packaging of certain CBA Products by an Affiliate of AB within the
United States (the “Contract Brewing Agreement”).
NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements set forth herein, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties hereby agree as follows:




1



--------------------------------------------------------------------------------







ARTICLE I

DEFINITIONS
Unless otherwise indicated, terms used herein shall have the meanings assigned
below:
“AB” shall have the meaning assigned to it in the preamble hereof.
“AB Brewed Products” shall mean any Products brewed by AB pursuant to any
brewing agreement between AB or its Affiliates, on the one hand, and CBA or its
Affiliates, on the other, including the Contract Brewing Agreement and, to the
extent the parties enter into such agreement pursuant to Section 16.01, the
International Brewing Agreement.
“AB Brewed Product Price” shall mean $30.00 per Barrel, as such price shall be
increased on an annual basis on the first day of each Calendar Year beginning
2018 by a percentage equal to 50% of any increase in the GDP Price Deflator as
of such date as compared to (i) with respect to the 2018 Calendar Year, the date
hereof and (ii) with respect to each subsequent Calendar Year, the first day of
the immediately preceding Calendar Year.
“AB Creative Materials” shall mean any Marks and Creative Materials created by
AB or its Affiliates in connection with the Products, any derivatives of the
foregoing or any embodiments of any of the foregoing, and all Intellectual
Property Rights therein.
“AB Marks” shall mean all Marks created by AB or its Affiliates to be used in
connection with the Products.
“AB Surrender Date” shall have the meaning assigned to it in Section 3.01(b).
“Accounting Firm” shall have the meaning assigned to it in Section 18.01.
“Additional Agreements” shall have the meaning assigned to it in Section 19.15.
“Affiliate” shall mean, with respect to any Person, (i) each Person that,
directly or indirectly, owns or controls, whether beneficially, or as a trustee,
guardian or other fiduciary, 50% or more of the equity securities having
ordinary voting power in the election of directors of such Person, or (ii) each
Person that controls, is controlled by or is under common control with such
Person or any Affiliate of such Person; provided that, for the avoidance of
doubt, AB shall not be considered an Affiliate of CBA.
“Annual Forecast” shall have the meaning assigned to it in Section 5.01.
“Appraiser” shall have the meaning assigned to it in Section 17.02.
“Barrel” shall mean a unit of volume measurement equal to 31 gallons.


2



--------------------------------------------------------------------------------







“Benchmark Annual Volume” shall mean, with respect to each Transition Territory
and subject to adjustment as provided in the last sentence of Section 11.05(b),
(i) for the 2017 Calendar Year, the amount of Barrels set forth opposite such
territory on Schedule 1.01(b) hereto and (ii) for any subsequent Calendar Year,
the amount of Barrels sold by the Existing Distributor in the relevant
Transition Territory during the last full Calendar Year preceding the transition
of such territory; provided that, in the event that the surrender or early
termination of the Existing Distributor’s rights with respect to any Transition
Territory occurs after the first day of a given Calendar Year, the Benchmark
Annual Volume for such Transition Territory with respect to such Calendar Year
shall be prorated to account for the applicable portion of such Calendar Year
that AB had distribution rights. CBA shall provide to AB relevant shipping and
other records to verify sales in the relevant Transition Territory during each
applicable Calendar Year.
“Brand Manuals” shall mean the brand manuals for the Products which describe the
visual identity of the Products, as such materials may be revised from time to
time by CBA.
“Business Day” shall mean any day of the year in which banks are not required or
authorized to close in New York, New York.
“Calendar Quarter” shall mean each three-month period from January 1 through
March 31, April 1 through June 30, July 1 through September 30 and October 1
through December 31.
“Calendar Year” shall mean the 12-month period commencing at 12:01 a.m., January
1 and terminating at midnight, December 31, in each case Eastern Standard Time;
provided that, with respect to 2016, “Calendar Year” shall mean the remaining
portion of the 2016 calendar year following the date hereof and terminating at
midnight, December 31, 2016.
“CBA” shall have the meaning assigned to it in the preamble hereof.
“CBA Brand” shall mean any brands of products sold by or on behalf of CBA under
a common CBA Mark (e.g., Kona), together with any sub-brands or brand extensions
of such brands.
“CBA Brewed Products” shall mean any Products brewed by CBA at the facilities of
CBA or its Affiliates.
“CBA Brewed Product Price” shall mean $40.00 per Barrel, as such price shall be
increased on an annual basis on the first day of each Calendar Year beginning
2018 by a percentage equal to 50% of any increase in the GDP Price Deflator as
of such date as compared to (i) with respect to the 2018 Calendar Year, the date
hereof and (ii) with respect to each subsequent Calendar Year, the first day of
the immediately preceding Calendar Year.


3



--------------------------------------------------------------------------------







“CBA Common Stock” shall mean the shares of common stock of CBA, par value
$0.005 per share.
“CBA Creative Materials” shall mean all Creative Materials created by CBA or its
Affiliates, the Brand Manuals and any derivatives of the foregoing or any
embodiments of any of the foregoing, and all Intellectual Property Rights
therein.
“CBA Marks” shall mean (i) all Marks used in connection with the Products listed
in Schedule 1.01(a) and (ii) all other Marks as may be owned by CBA or its
Affiliates and provided to AB or its Affiliates for use in connection with the
Products.
“CBA Delivery Cost” shall have the meaning assigned to it in Section 5.07.
“CBA Production Cost” shall mean the production and materials costs actually
incurred by CBA for the manufacture, brewing, bottling, labeling, packaging and
storage of the Products.
“CBA Products” shall have the meaning assigned to it in the recitals hereof.
“Change of Control Event” shall mean (i) any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Exchange Act) excluding, for the
avoidance of doubt, AB or any of its Affiliates except pursuant to a Qualifying
Offer, becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, in one
transaction or a series of related transactions (whether by merger,
consolidation, business combination, acquisition, tender offer, exchange offer,
amalgamation, equity investment, joint venture or otherwise), of 50% or more of
the equity securities of CBA (or of the surviving entity in any merger,
consolidation, share exchange or other business combination involving CBA or the
resulting direct or indirect parent of CBA or such surviving entity) entitled to
vote for members of the board of directors or equivalent governing body of CBA
(or such surviving or parent entity) on a fully-diluted basis (and taking into
account all such securities that such person or group has the right to acquire
pursuant to any option right); (ii) a change in the composition of the board of
directors of CBA during any period of 12 consecutive months such that
individuals who at the beginning of such period constituted the board of
directors of CBA (together with any new directors whose election by the board of
directors of CBA, or whose nomination for election by the shareholders of CBA,
was approved by a vote of a majority of the directors of CBA then in office who
were either directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the board of directors of CBA then in office; or (iii)
the acquisition by any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act) in any manner (whether by disposition,
lease, license, exchange or other transfer), in one transaction or a series of
related transactions, of (A) 50% or more of the consolidated assets of CBA and
its subsidiaries


4



--------------------------------------------------------------------------------







(based on the fair market value thereof), including through the acquisition of
one or more subsidiaries of CBA owning such assets or (B) the Kona brand or any
Intellectual Property Rights, the disposition of which (without giving effect to
any license back to CBA and its Affiliates) would cause CBA to no longer be able
to produce, manufacture, brew or distribute the Kona brand products (or products
associated with any Kona sub-brand or brand extension).
“Claim” shall have the meaning assigned to it in Section 9.09 hereof.
“Commencement Date” shall mean (i) with respect to the Initial Territories, the
date hereof, (ii) with respect to each Existing Territory that is not an Initial
Territory, the date on which AB (or any designee thereof) shall commence
distribution of Products in such territory under this Agreement in accordance
with Article II and (iii) with respect to any New Territory, the date on which
AB (or any designee thereof) shall commence distributing Products in such
territory under this Agreement in accordance with Section 10.01.
“Confidential Information” shall have the meaning assigned to it in
Section 15.01.
“Contract Brewing Agreement” shall have the meaning assigned to it in the
recitals hereof.
“Covered Territories” shall mean (i) each of the Initial Territories and (ii)
from and after the applicable Commencement Date with respect thereto, each
Transition Territory and each New Territory.
“Creative Materials” shall mean any Mark, device, theme, jingle, configuration,
concept, advertisement or other Materials or creative ideas created, used or
intended for use in connection with the advertising, marketing, promotion or
sale of the Products.
“Dispute Notice” shall have the meaning assigned to it in Section 18.01.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the regulations promulgated thereunder.
“Exchange and Recapitalization Agreement” shall have the meaning assigned to it
in the recitals hereof.
“Excluded CBA Brand Products” shall have the meaning assigned to it in Section
3.01(b).
“Excluded Territory” shall have the meaning assigned to it in Section 3.01(b).
“Exclusion Notice” shall have the meaning assigned to it in Section 3.01(b).
“Existing Distributor” shall mean CraftCan Travel LLC.


5



--------------------------------------------------------------------------------







“Existing International Distribution Agreement” shall mean the Distribution
Agreement, dated as of February 1, 2015, by and between CBA and the Existing
Distributor.
“Existing Territories” shall mean the countries or regions with respect to which
the Existing Distributor holds the distribution rights as of the date hereof
under the Existing International Distribution Agreement, which Existing
Territories are listed on Schedule 1.01(b).
“Export Manager Fee” shall mean $100,000 for Calendar Year 2017. For each
subsequent Calendar Year, the Export Manager Fee shall be the amount effective
for the preceding Calendar Year, as increased based on the GDP Price Deflator
pursuant to the methodology set forth on Schedule 1.01(d).
“Fair Market Value” shall have the meaning assigned to it in Section 17.02.
“Force Majeure” shall have the meaning assigned to it in Section 19.05.
“GDP Price Deflator” shall mean the gross domestic product (“GDP”) implicit
price deflator with respect to overall GDP as officially published by the United
States Bureau of Economic Analysis or any substitute index hereafter adopted by
the United States Department of Labor.
“Governmental Approvals” means all authorizations, consents, approvals,
registrations, permits and licenses of, and declarations and filings with any
governmental entity.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.
“Initial Territories” shall mean the countries or regions listed on
Schedule 1.01(c).
“Intellectual Property Rights” shall mean all intellectual property and similar
proprietary rights in any jurisdiction including (i) all rights in copyrights,
works of authorship (whether or not copyrightable) and copyrightable subject
matter, Marks, patents, inventions, rights of publicity, know-how, technical
information, confidential information, brewing formulas, bottle molds, recipes,
manufacturing processes or trade secrets and (ii) any applications, issuances or
registrations for any of the foregoing.
“International Brewing Agreement” shall have the meaning assigned to it in
Section 16.01.
“International Royalty Fee” shall have the meaning assigned to it in
Section 5.08.
“Law” shall mean any federal, state, provincial, municipal, local or foreign
law, statute, code, ordinance, rule, regulation, circular, order, judgment,
writ, stipulation, award, injunction, decree or arbitration award or finding.


6



--------------------------------------------------------------------------------







“Liabilities” shall have the meaning assigned to it in Section 12.01.
“Mark” shall mean any trademark, service mark, trade name, trade dress, slogan
or other similar source indicator, all registrations and applications for
registration associated therewith, all common law rights associated therewith,
and all goodwill associated with any of the foregoing.
“Marketing Plan” shall have the meaning assigned to it in Section 6.01.
“Master Distributor Agreement” shall have the meaning assigned to it in the
recitals hereof.
“Materials” shall mean any materials including any documents, information,
designs, drawings, plans, proposals and instructions, whether in written,
electronic, optical or other form or medium.
“Modified Product” shall mean any Product, the formula, taste profile, alcohol
content, ingredients, brand name or Marks of which are modified by CBA as
contemplated by Section 9.03 hereof.
“New Product” shall mean any new malt beverage product that CBA or any of its
Affiliates first begins to brew or first acquires after the date hereof and that
CBA and its Affiliates sell or intend or propose to sell.
“New Product Offer Notice” shall have the meaning assigned to it in
Section 6.01(e).
“New Territories” shall mean each additional country or region into which AB
commences distribution of Products under this Agreement following the date
hereof pursuant to Section 10.01.
“New Territory Notice” shall have the meaning assigned to it in Section 10.01.
“Offer Expiration Date” shall have the meaning assigned to it in
Section 6.01(e).
“Original Termination Date” shall have the meaning assigned to it in Section
8.03.
“Party” shall mean either CBA or AB.
“Payment Toll Event” shall have the meaning assigned to it in Section 5.10(c).
“Person” shall mean any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation, limited
liability company, joint stock company, institution, public benefit corporation,
entity or government (whether federal, state, county, city, municipal or
otherwise, including, without limitation, any instrumentality, division, agency,
body or department thereof).


7



--------------------------------------------------------------------------------







“Port” shall mean, with respect to any shipment of CBA Brewed Products, the port
to which AB has instructed CBA to make such shipment.
“Products” shall mean (i) the malt beverage products listed on Schedule 1.01(a)
hereof and (ii) any New Products that become subject to this Agreement pursuant
to Section 6.01(d) or 6.01(e) hereof. Unless the context otherwise requires, the
term “Products” shall refer to the malt beverages, their containers, their
labels and all packaging for the malt beverages and their containers.
“Proposed New Territory” shall have the meaning assigned to it in Section 10.01.
“Qualifying Offer” shall mean an offer or proposal made by AB or one of its
Affiliates for the acquisition in any manner, directly or indirectly, in one
transaction or a series of related transactions, of all of the issued and
outstanding shares of the CBA Common Stock, par value $0.005 per share, of CBA,
in each case (i) for an aggregate value of (A) from the date hereof to August
23, 2017, not less than $22.00 per share of CBA Common Stock, (B) from August
24, 2017 to August 23, 2018, not less than $23.25 per share of CBA Common Stock
and (C) from and after August 24, 2018, not less than $24.50 per share of CBA
Common Stock, in each case of clauses (A), (B) and (C), subject to adjustment
for any reclassification, recapitalization, stock split (including a reverse
stock split) or subdivision or combination, exchange or readjustment of the
issued and outstanding shares of CBA Common Stock, (ii) on otherwise customary
terms and conditions for a transaction of the type proposed by AB or such
Affiliate; provided that, such customary terms and conditions shall in no event
include any reverse termination fee payable by AB or any of its Affiliates and
(iii) which AB or its applicable Affiliate indicates in writing it is ready and
willing to enter into definitive documentation with respect thereto on such
terms.
“Qualifying Offer Lapse” shall have the meaning assigned to it in Section 8.03.
“Registration Rights Agreement” shall have the meaning assigned to it in
Section 19.15.
“Rights” shall have the meaning assigned to it in Section 17.02.
“Rights Call Notice” shall have the meaning assigned to it in Section 17.01.
“Term” shall mean the period of time commencing as of the date hereof and
terminating on the date of termination of this Agreement in accordance with its
terms.
“Third Party” shall mean any Person other than AB, CBA, their respective
Affiliates and their respective directors, officers, employees, shareholders and
agents.
“Transition Territories” shall mean each Existing Territory with respect to
which CBA has obtained the surrender or early termination of the Existing
Distributor’s distribution rights as described in Article II.


8



--------------------------------------------------------------------------------







“U.S. Prime Rate” shall mean the U.S. prime rate as in effect from time to time
and published in the eastern edition of The Wall Street Journal or a comparable
newspaper if The Wall Street Journal shall cease publishing the U.S. prime rate.
ARTICLE II

TRANSITION OF INTERNATIONAL DISTRIBUTION RIGHTS
SECTION 2.01.    CBA represents and warrants to AB that, pursuant to the
Existing International Distribution Agreement, the Existing Distributor is the
sole and exclusive distributor for the CBA Products in the Existing Territories
as of the date hereof. CBA hereby agrees to engage in good faith discussions
with the Existing Distributor to seek a mutually agreeable early termination of
the Existing Distributor’s distribution rights with respect to (i) the Existing
Territories set forth on Schedule 2.01 hereto and (ii) such other Existing
Territories as AB may identify to CBA in writing from time to time, in each case
as promptly as practicable following the date hereof or the receipt of such
request from AB, as applicable, and in accordance with applicable Law and
subject to and in compliance with CBA’s rights and obligations under the
Existing International Distribution Agreement. CBA shall keep AB reasonably
informed of the status of all such discussions. From and after the date hereof,
CBA shall not amend or modify the Existing International Distribution Agreement
or otherwise enter into any agreement or arrangement with the Existing
Distributor to expand or supplement the Existing Distributor’s distribution
rights in any manner (including with respect to any territory that is not an
Existing Territory).
SECTION 2.02.    If the Existing Distributor agrees to surrender or terminate
its distribution rights with respect to the CBA Products in any Existing
Territory specified by AB, CBA shall promptly notify AB thereof, including the
proposed terms and conditions of such surrender or termination. CBA shall obtain
AB’s written approval (which may be granted or withheld in AB’s sole discretion)
prior to entering into any agreement with respect to the surrender or
termination of an Existing Territory to AB or otherwise agreeing to any terms
with respect thereto (but shall promptly enter into such agreements following
approval thereof by AB). Without limiting AB’s consent rights set forth in the
immediately preceding sentence, AB shall reimburse CBA for any fees payable by
CBA to the Existing Distributor in connection with such surrender or
termination, as well as for outside counsel fees reasonably incurred by CBA in
connection with such surrender or termination; provided that AB shall under no
circumstance be required to reimburse CBA for any payments or arrangements
between CBA and the Existing Distributor arising out of CBA Product sales,
cooperage, other transactions relating to the Existing Distributor’s
distribution of the CBA Products or any other matters other than the voluntary
surrender or early termination of the Existing Distributor’s distribution rights
with respect to the applicable Existing Territories. If AB does not approve the
proposed terms of surrender or termination with respect to any Existing
Territory, CBA shall continue to use commercially reasonable efforts to
negotiate the surrender or termination of the Existing Distributor’s
distribution rights with respect to such Existing Territory on s


9



--------------------------------------------------------------------------------







uch alternative terms as CBA and AB may mutually agree, in each case in
accordance with applicable Law and subject to and in compliance with CBA’s
rights and obligations under the Existing International Distribution Agreement.
SECTION 2.03.    Without limitation or modification of Section 2.02, CBA shall
use commercially reasonable efforts to ensure that any definitive agreement
providing for the surrender or termination of an Existing Territory (i)
expressly provides that AB shall be a third party beneficiary of such agreement
and (ii) requires the Existing Distributor to provide to AB copies of all
reports or data produced or obtained by the Existing Distributor concerning the
sales, marketing and pricing of the CBA Products in the applicable Transition
Territory and such other information concerning such CBA Products and their
sales as may have been specified by AB to CBA prior to the execution of such
agreement. CBA shall use commercially reasonable efforts to enforce against the
Existing Distributor the requirements set forth in clause (ii) above, but (A) in
no event shall CBA be required to commence any legal action against the Existing
Distributor and (B) CBA shall not be deemed to have breached any of its
obligations under this Agreement if the Existing Distributor fails to comply
with such requirements, notwithstanding CBA’s exercise of such commercially
reasonable efforts.
SECTION 2.04.    Unless otherwise consented to by AB, no surrender or
termination of the Existing Distributor’s rights with respect to any Existing
Territory shall be implemented less than 90 days after the date on which AB has
provided its written approval of the terms of the surrender or termination with
respect thereto; provided that, if CBA requests a shorter implementation period,
AB shall not withhold its consent thereto if, in AB’s sole determination, it is
able to perform its obligations under this Agreement with respect to such
Existing Territory on such earlier date without cost or disruption.
SECTION 2.05.    CBA shall provide to AB notice of the surrender or termination
of the Existing Distributor’s distribution rights in any Transition Territory
and a copy of all documentation entered into in connection with such surrender
or termination.
ARTICLE III

APPOINTMENT OF INTERNATIONAL DISTRIBUTOR
SECTION 3.01.    (a) Except for the rights of the Existing Distributor with
respect to the Existing Territories until the surrender or termination thereof
in accordance with this Agreement and subject to Section 3.01(b), from and after
the date hereof, AB shall have the sole and exclusive right to distribute the
CBA Products in all territories around the world other than the United States
and its territories and possessions and, without limiting the foregoing, CBA
shall not grant any such international distribution or other similar rights to
any other Person. Effective upon the applicable Commencement Date with respect
to each Covered Territory: (i) AB shall become the sole and exclusive
distributor of the Products in such Covered Territory and AB shall thereupon
have the


10



--------------------------------------------------------------------------------







exclusive right to distribute, and to determine and designate the sales and
distribution channels with respect to, the Products in such Covered Territory,
(ii) AB shall, in its sole discretion, determine the Products to be distributed
in such Covered Territory, (iii) AB shall, in its sole discretion, sell or
re-sell the Products (or cause the Products to be sold or re-sold) in such
Covered Territory for such prices and on such terms and conditions as it may
determine and (iv) AB shall have the sole and exclusive right to advertise,
market and promote the Products in such Covered Territory and, pursuant to the
provisions of this Agreement, use and exploit the CBA Marks and CBA Creative
Materials in connection with such advertisement, marketing, promotion and
distribution in such Covered Territory. At its option, AB may authorize and
license its Affiliates or, with the prior written consent of CBA (which consent
shall not be unreasonably withheld, conditioned or delayed), any Third Party
designees (except to the extent the performance of activities by such Third
Party designee was included in the Marketing Plan approved by CBA, in which case
such prior written consent shall not be required) to undertake the activities
described in the immediately preceding sentence in any Covered Territory.
(b)    Notwithstanding the foregoing, if AB and its Affiliates (i) entirely
cease the international distribution of any CBA Brand or (ii) entirely cease the
distribution of all CBA Products within a particular Covered Territory, in each
case, for a consecutive period of at least 12 months (other than due to CBA’s
failure to approve a Third Party designee reasonably selected by AB to undertake
such distribution in accordance with Section 3.01(a)), CBA may elect to deliver
written notice to AB indicating that CBA desires to exclude (A) the Products
associated with such CBA Brand or (B) such Covered Territory, as applicable,
from this Agreement (an “Exclusion Notice”). Within 30 days of AB’s receipt of
an Exclusion Notice with respect to any CBA Brand or any Covered Territory, AB
shall advise CBA whether AB intends to commence international distribution of
such CBA Brand or to commence distribution within such Covered Territory, as
applicable, under this Agreement. If (x) AB notifies CBA that it does not intend
to commence international distribution of such CBA Brand or within such Covered
Territory, as applicable, or (y) AB notifies CBA that it intends to commence
international distribution of such CBA Brand or within such Covered Territory,
as applicable, but does not commence such distribution within 120 days of so
notifying CBA (the later of (x) or (y), the “AB Surrender Date”), CBA shall be
permitted to enter into an alternative agreement for the international
distribution of the Products associated with such CBA Brand or the distribution
of the Products within such Covered Territory, as applicable, with any Person;
provided that, (I) any such agreement must contain customary provisions
regarding the term of such agreement and the termination rights of the parties
thereto and, without limiting the generality of the foregoing, must be
terminable by CBA on customary terms on not more than 90 days’ notice following
(1) a Change of Control Event of the type described in clauses (i), (ii) or
(iii)(A) of the definition thereof triggered by AB or any of its Affiliates or
(2) the delivery of a Rights Call Notice by AB in accordance with Article XVII
hereof, and (II) no such agreement shall contain any pricing terms that are more
favorable to such distributor than are provided by CBA to AB hereunder. On the
AB Surrender Date, the Products associated with such CBA Brand (the “Excluded
CBA Brand Products”) or the specified Covered Territory (the “Excluded


11



--------------------------------------------------------------------------------







Territory”), as applicable, shall be excluded from this Agreement for all
purposes hereof and, thereafter, “Products” or “Covered Territory”, as
applicable, shall be deemed to be defined without reference to the Excluded CBA
Brand Products or the Excluded Territory, as applicable. CBA shall provide
written notice to AB at least six months prior to any agreement with a Third
Party distributor becoming terminable by CBA (including through the exercise of
any option not to renew such agreement).
(c)    If (i) (A) CBA does not enter into a binding agreement for the
international distribution of any applicable Excluded CBA Brand Products or the
distribution of the Products within any applicable Excluded Territory, as
applicable, with any other Person within 12 months of the AB Surrender Date with
respect thereto, (B) CBA enters into such a binding agreement but distribution
does not commence thereunder within 12 months of the applicable AB Surrender
Date or (C) AB receives written notice from CBA as contemplated by the last
sentence of Section 3.01(b) and (ii) within six months of such time, AB notifies
CBA that AB desires to commence international distribution of such Excluded CBA
Brand Products or within such Excluded Territory, as applicable, under this
Agreement, (x) in the case of clauses (B) and (C), CBA shall terminate such
agreement and (y) in each case of clauses (A), (B) and (C), the applicable
Excluded CBA Brand Products or the Excluded Territory, as applicable, shall
cease to be excluded from this Agreement and, upon the commencement of the
distribution of such Excluded CBA Brand Products or within such Excluded
Territory hereunder, shall be deemed to be Products or a Covered Territory, as
applicable, under this Agreement for all purposes hereof.
SECTION 3.02.    Effective upon the applicable Commencement Date with respect
thereto, other than any marketing activities conducted by CBA pursuant to
Section 6.01(c), neither CBA nor its Affiliates shall undertake any of the
activities specified to be undertaken by AB or its designees in Section 3.01(a)
and, except pursuant to Section 3.01(b), neither CBA nor its Affiliates shall
authorize any other Person to undertake any of the activities specified to be
undertaken by AB or its designees in Section 3.01(a), in each case with regard
to such Covered Territory. If any Third Party undertakes any of the activities
specified to be undertaken by AB or its designees in Section 3.01(a) in such
Covered Territory (other than Third Party designees authorized by AB and CBA
pursuant to Section 3.01 to perform such activities or as permitted pursuant to
Section 3.01(b)), AB may exercise all rights and remedies available to it
against such Person and CBA shall take such steps reasonably requested in
writing by AB to prohibit or halt any such activities. Nothing in this
Section 3.02 shall be deemed to prohibit CBA or its Affiliates from undertaking
consumer research or consumer testing in any of the Covered Territories.
SECTION 3.03.    AB shall not (and shall use its reasonable best efforts to
cause its designees not to) resell any Products outside of the Covered
Territories or to any Person believed by AB to intend the resale of the Products
outside the Covered Territories.


12



--------------------------------------------------------------------------------







ARTICLE IV
    
TRANSITION TO AB DISTRIBUTION
SECTION 4.01.    Effective as of the applicable Commencement Date with respect
to each Transition Territory, AB shall replace the Existing Distributor as the
sole and exclusive distributor of any and all CBA Products in such Transition
Territory.
SECTION 4.02.    AB shall make such communications, execute such documents and
instruments and take such other steps, in each case that are appropriate in its
reasonable judgment in connection with the acquisition by AB of the distribution
rights to the Products in each Covered Territory, it being understood that in no
event shall AB be required to take any step inconsistent with applicable Law. At
the written request of AB, but subject to applicable Law and to the reasonable
review and comment of CBA (and at the expense of AB), CBA shall make such
communications, execute such documents and instruments and take such other steps
as may be requested by AB to facilitate or effect the transition of the
distribution of the Products from the Existing Distributor to AB and its
designees.
SECTION 4.03.    At least 90 days prior to (a) each applicable Commencement
Date, CBA will make available to AB a Brand Manual for each of the Products set
forth on Schedule 4.03 and (b) the commencement by AB of the distribution of any
Product under this Agreement, CBA will make available to AB the CBA Creative
Materials and CBA Marks used (or to be used, as applicable) in the marketing and
sale thereof in the format reasonably requested by AB. In the event that CBA
shall at any time update, modify or supplement such CBA Creative Materials or
CBA Marks with respect to any Product, CBA shall reasonably promptly provide
such updated, modified or supplemented materials to AB in the format reasonably
requested by AB.
ARTICLE V
    
FORECASTS, ORDERING, DELIVERY AND PAYMENT FOR THE PRODUCTS
SECTION 5.01.    On September 30 of each Calendar Year, AB shall provide to CBA
a non-binding written forecast, by Product, of its anticipated requirements for
CBA Brewed Products, specifying brand, applicable label (based on the intended
Covered Territory for distribution) and package for each month of the following
Calendar Year (the “Annual Forecast”). The Parties shall discuss in good faith
and mutually agree on any minimum amounts of such forecasted volumes that AB
shall be obligated to order in any given calendar month and the maximum amounts
in excess of such forecasted volumes that CBA shall be obligated to make
available to AB in any given calendar month.
SECTION 5.02.    CBA agrees to sell to AB, and AB agrees to purchase from CBA
and distribute, or cause to be distributed, in the Covered Territories, the
quantities of CBA Brewed Products ordered by AB from time to time hereunder. On
the fifteenth day


13



--------------------------------------------------------------------------------







of each calendar month, AB may issue a binding order to CBA for CBA Brewed
Products to be delivered to AB prior to the end of the second succeeding
calendar month. AB shall submit orders for CBA Brewed Products in a form and by
a medium reasonably acceptable to CBA and AB. In connection with each order, AB
shall designate the Port to which CBA shall deliver the Products.
SECTION 5.03.    Within 10 days after its receipt of an order placed by AB in
accordance with Section 5.02, CBA shall confirm such order in writing (including
by indicating the estimated date of delivery of the ordered Products to the
applicable Port). CBA shall deliver the ordered Products to the applicable Port
not later than the end of the second succeeding calendar month following CBA’s
receipt of such order; provided that CBA shall provide AB with reasonable prior
written notice of the expected actual delivery date of the ordered Products. The
Parties shall discuss in good faith and mutually agree on the impact of any
difference in the estimated date of delivery specified by CBA with respect to
any such ordered Products and the actual delivery date of such ordered Products,
taking into consideration each of the parties’ logistical needs. AB shall accept
delivery of all Products duly delivered by CBA at the applicable Port.
SECTION 5.04.    CBA shall manage the export of the CBA Brewed Products ordered
by AB under this Agreement from the United States as directed by AB. CBA shall
package, palletize and prepare for shipment all ordered Products in accordance
with mutually agreeable procedures established between the Parties (including
that each pallet shall contain only one type of Product) and in accordance with
applicable Law. CBA shall reimburse AB for any costs incurred by AB as a result
of any improper packaging, palletizing or preparation of ordered Products. All
shipments shall be accompanied by a packing slip that specifies the quantity and
identity of the ordered Products.
SECTION 5.05.    All purchases of CBA Brewed Products by AB from CBA shall be on
an F.O.B. Port (Incoterms 2010), freight prepaid basis, subject to reimbursement
by AB in accordance with Section 5.07. CBA shall make appropriate arrangements
to assure that the quality of the CBA Brewed Products ordered by AB is
maintained until their arrival at the applicable Port. AB shall not be required
to pay for any CBA Brewed Products that are damaged or spoiled prior to any such
delivery. AB shall provide CBA with reasonable verification of any such damage
or loss and, as directed by CBA and at the expense of CBA, AB shall return such
damaged or spoiled Products to CBA or destroy such damaged or spoiled Products.
AB and its designees shall be responsible for all logistics relating to the
Products upon their arrival at the applicable Port and continuing through their
distribution in the Covered Territories thereafter, including the clearing of
Products through applicable customs at the point of import and the payment of
all associated costs and other expenses, including duties and excise and other
taxes (other than income and similar taxes applicable to CBA or any of its
Affiliates). AB shall arrange for the delivery and shipment of the Products
(with respect to CBA Brewed Products, following the delivery thereof to AB by
CBA) to its Affiliates and designees, as applicable, in the Covered Territories,
and CBA shall have no liability or obligation with


14



--------------------------------------------------------------------------------







respect to the transport or freight costs or liabilities resulting from such
delivery and shipment.
SECTION 5.06.    From time to time, but not less than on an annual basis, the
Parties shall discuss in good faith any updates or modifications to the shipping
and delivery process for the CBA Brewed Products ordered by AB under this
Agreement, including any potential transition to AB shipping and export of such
Products; provided that, notwithstanding any such discussion, neither Party
shall have any obligation to agree to any such updates or modifications.
SECTION 5.07.    No production cost shall be payable by AB to CBA in connection
with the distribution of any AB Brewed Products under this Agreement. The
production cost payable by AB to CBA in connection with orders of any CBA Brewed
Products hereunder shall be the CBA Production Cost for each ordered Product. No
later than 20 Business Days after CBA ships CBA Brewed Products ordered by AB
hereunder from the applicable CBA brewery, CBA shall send to AB an invoice (the
“CBA Invoice”) for (a) the CBA Production Cost thereof and (b) the out-of-pocket
costs and expenses reasonably incurred by CBA in connection with the shipment of
the Products to the applicable Port and any actions taken by CBA to manage the
export of such Products (the “CBA Delivery Cost”). Within 30 days of receipt
thereof, AB shall pay to CBA the amount of the CBA Production Cost and CBA
Delivery Cost set forth in such CBA Invoice. AB shall have the right to dispute,
in good faith, any calculation of the CBA Production Cost or CBA Delivery Cost
included in a CBA Invoice in accordance with Section 18.01, in which case AB
shall not be obligated to pay any disputed amount during the pendency of such
dispute. From and after January 1, 2017, CBA shall employ the equivalent of at
least one full time corporate inventory management employee to conduct (or shall
assign to an existing CBA employee or employees responsibility with respect to)
the coordination and administration of the logistics for the exportation,
shipping and distribution of CBA Brewed Products ordered by AB under this
Agreement and AB shall reimburse CBA 25% of the annual Export Manager Fee on a
quarterly basis in respect of such corporate inventory management role
(irrespective of the compensation that may actually be paid or payable by CBA to
any such employee or employees) not later than 30 days following the end of each
Calendar Quarter.
SECTION 5.08.    Not later than 30 days following the last day of each Calendar
Quarter beginning with the Calendar Quarter ending September 30, 2016, with
respect to Products delivered to AB or its Affiliates after the date hereof, AB
shall pay to CBA, with respect to the volume of Products sold by AB or its
Affiliates or its or their designees under this Agreement in such Calendar
Quarter (such aggregate payment, the “International Royalty Fee”):
(a)    with respect to each Transition Territory:
(i)    for the volume of Products sold in each Calendar Year up to or equal to
the Benchmark Annual Volume for such Transition Territory, the CBA Brewed
Product Price; and


15



--------------------------------------------------------------------------------







(ii)    for the volume of Products sold in each Calendar Year in excess of the
Benchmark Annual Volume for such Transition Territory (x) for any such Products
that are CBA Brewed Products, the CBA Brewed Product Price and (y) for any such
Products that are AB Brewed Products, the AB Brewed Product Price; provided that
any volume of CBA Brewed Products sold in such Transition Territory in each
Calendar Year shall be first applied to calculating the volume sold in such
Calendar Year for purposes of clause (i) before being considered excess volume
under this clause (ii); plus
(b)    with respect to the volume of Products sold in any Covered Territory that
is not a Transition Territory, (i) for any such Products that are CBA Brewed
Products, the CBA Brewed Product Price, and (ii) for any such Products that are
AB Brewed Products, the AB Brewed Product Price.
Concurrently with each payment of the International Royalty Fee by AB, AB shall
provide to CBA reasonably detailed supporting documentation of the volume of
Products sold by AB or its Affiliates or its or their designees in each of the
Covered Territories in such Calendar Quarter and the applicable Calendar Year to
date. In accordance with the procedures set forth in Section 18.01, CBA shall
have the right to dispute AB’s calculation of such volume and the International
Royalty Fee resulting therefrom.
SECTION 5.09.    Subject to Section 8.03, AB shall pay to CBA, not later than 30
days following the last day of (i) the 2016 Calendar Year, $3,000,000, (ii) the
2017 Calendar Year, $5,000,000 and (iii) the 2018 Calendar Year, $6,000,000;
provided that, in the event this Agreement is terminated in any such Calendar
Year, AB shall pay to CBA, not later than 30 days following the date of such
termination, a prorated payment for the applicable portion of such Calendar Year
completed prior to such date.
SECTION 5.10.    (a) AB shall be obligated to pay to CBA a one-time fee of
$20,000,000 on the terms and conditions specified in this Section 5.10.
(b)    Notwithstanding the foregoing clause (a), AB shall not be required to pay
the $20,000,000 fee to CBA if:
(i)    (A) prior to August 23, 2019, there has been a Change of Control Event
and (B) AB has, within 30 days after the consummation of such Change of Control
Event, delivered to CBA irrevocable notice of termination of this Agreement
pursuant to Section 8.03(i); provided, further, that, it is understood and
agreed that if CBA enters into definitive agreements with respect to a Change of
Control Event prior to August 23, 2019 but such Change of Control Event has not
yet occurred as of such date, upon consummation of such Change of Control Event,
such Change of Control Event shall be deemed to have occurred prior to August
23, 2019 for purposes of this Section 5.10;
(ii)    (A) prior to August 23, 2019, AB or one of its Affiliates shall have
made a Qualifying Offer to CBA, (B) there shall be a Qualifying Offer Lapse in


16



--------------------------------------------------------------------------------







respect of such Qualifying Offer and (C) AB has, within 30 days after such
Qualifying Offer Lapse, delivered to CBA irrevocable notice of termination of
this Agreement pursuant to Section 8.03(ii); or
(iii)    (A) prior to August 23, 2019, AB or one of its Affiliates shall have
made a Qualifying Offer to CBA, (B) the parties enter into a definitive
transaction agreement with respect to such Qualifying Offer and (C) such
agreement is subsequently terminated by any party thereto, unless such
termination is as a result of any governmental entity of competent jurisdiction
having issued any Law or having taken any other action restraining, enjoining or
otherwise preventing, prohibiting or making illegal the consummation of the
transactions contemplated by such agreement, including pursuant to the HSR Act
or any other applicable competition, antitrust or merger control Laws (other
than as a result of CBA’s breach of its obligations under such agreement).
(c)    The payment described in this Section 5.10 shall be payable by AB to CBA
on August 23, 2019, if (i) no Change of Control Event has occurred, (ii) no
definitive agreement with respect to a Change of Control Event has been entered
into and (iii) no Qualifying Offer has been made by AB or any of its Affiliates,
in each case on or prior to such date (any of (i), (ii) or (iii), if such event
has occurred, a “Payment Toll Event”).
(d)    If there has been a Payment Toll Event on or prior to August 23, 2019,
but it is subsequently finally determined that none of the exceptions set forth
in clauses (i), (ii) or (iii) of Section 5.10(b) are or will be applicable, the
payment described in this Section 5.10 shall be payable by AB to CBA on the
later of (x) August 23, 2019 and (y) thirty (30) days after the date on which it
is finally determined that none of the exceptions set forth in clauses (i), (ii)
or (iii) of Section 5.10(b) are or will be applicable.
(e)    In addition, in the event that (i) prior to August 23, 2019, AB or one of
its Affiliates shall have made a Qualifying Offer to CBA, (ii) the parties enter
into a definitive transaction agreement with respect to such Qualifying Offer
and (iii) such agreement is subsequently terminated by any party thereto as a
result of any governmental entity of competent jurisdiction having issued any
Law or having taken any other action restraining, enjoining or otherwise
preventing, prohibiting or making illegal the consummation of the transactions
contemplated by such agreement, including pursuant to the HSR Act or any other
applicable competition, antitrust or merger control Laws (other than as a result
of CBA’s breach of its obligations under such agreement), the payment described
in this Section 5.10 shall be payable by AB to CBA within 10 Business Days of
the date such definitive transaction agreement is terminated.
SECTION 5.11.    Notwithstanding anything to the contrary in this Agreement, a
Party making any payment under this Agreement shall be entitled to deduct and
withhold from such payment such amounts as required to be deducted and withheld
with respect to the making of such payment under the Internal Revenue Code of
1986, as amended, or under any provisions of federal, state, local or non-U.S.
tax law. To the extent that


17



--------------------------------------------------------------------------------







amounts are so deducted or withheld, such deducted or withheld amounts (i) shall
be remitted to the applicable taxing authority and (ii) shall be treated for all
purposes of this Agreement as having been paid to the Party receiving the
payment in respect of which the Party making the payment made such deduction or
withholding.
SECTION 5.12.    CBA and AB shall continue to discuss and negotiate in good
faith the procedures by which AB shall place orders, including: (i) the format
of such orders; (ii) the media used by CBA, AB and the carrier to communicate
concerning orders, shipments, billings and the other matters described in this
Article V; (iii) the means by which the cargo ship shall be loaded; (iv) the
delivery of the Products at any applicable Port; (v) additional notice that may
be required by CBA for shipment of Products in unusual configurations or
packages; (vi) procedures and requirements applicable to changes in the orders
made by AB; (vii) procedures used to track shipments made by CBA to AB; and
(viii) such other matters relating to this Article V as the Parties may consider
desirable. The Parties shall document and memorialize their agreements as to
such matters in any manner they determine to be desirable. Notwithstanding
anything to the contrary in the foregoing, neither Party shall be required to
agree to any such modifications that would modify the economic terms set forth
in this Agreement or that would otherwise result in material cost or expense to
such Party.
ARTICLE VI
    
MARKETING OF PRODUCTS IN THE TERRITORY
SECTION 6.01.    (a) Annually, AB shall, with respect to each Covered Territory,
prepare a plan for the sales and marketing of the Products in such Covered
Territory for the next succeeding Calendar Year (each, a “Marketing Plan”). The
draft of each Marketing Plan prepared by AB shall be, in the reasonable judgment
of AB, consistent with the Brand Manuals in the latest form delivered by CBA to
AB, and the CBA Marks contemplated in such plan to be used in the sales and
marketing of the Products shall be, in the reasonable judgment of AB, the most
current version delivered by CBA to AB. Each Marketing Plan shall describe, in
reasonable detail for the applicable Covered Territory: (i) the advertising for
the Products to be sold in such Covered Territory, including its content, media
and markets, and the AB Creative Materials and CBA Creative Materials to be used
in connection therewith; (ii) the promotional and sales activities to be
directed at retailers and consumers in such Covered Territory with respect to
the Products and the merchandising programs, if any, to be used in connection
with the Products; (iii) the expenditures contemplated to be undertaken by AB in
connection with the items described above; and (iv) any such other matters as AB
may consider to be pertinent to the sales and marketing of the Products in such
Covered Territory. The Marketing Plan shall reflect AB’s good faith efforts to
reasonably dedicate resources to achieve increased brand recognition and sales
of the Products in the Covered Territories.
(b)    On or prior to November 1st of each Calendar Year, AB shall deliver a
draft of each Marketing Plan to CBA. CBA shall promptly review each such plan
and


18



--------------------------------------------------------------------------------







provide to AB any comments it may have. AB and CBA shall use reasonable efforts
to reach agreement on each Marketing Plan, and no Marketing Plan shall be
considered to be final unless each Party agrees as to its contents. If the
Parties are unable to reach agreement on the Marketing Plan for any Covered
Territory for a given Calendar Year, the Marketing Plan for such Covered
Territory in such Calendar Year shall consist of the elements to which the
parties are able to agree and, with respect to all other elements, shall consist
of the corresponding elements from the Marketing Plan for such Covered Territory
for the preceding Calendar Year; provided that, with respect to any Transition
Territory for which a Marketing Plan was not created by the Parties for the
preceding Calendar Year, the Marketing Plan for such preceding Calendar Year
shall be deemed to be the sales and marketing plan last used by the Existing
Distributor for the Products distributed in such Transition Territory.
(c)    AB shall use commercially reasonable efforts to adhere in all material
respects to the Marketing Plan for each Covered Territory in the form
established pursuant to this Section 6.01, and AB shall not make material
changes to any Marketing Plan without the prior approval of CBA (which approval
shall not be unreasonably withheld, conditioned or delayed). CBA shall not be
required to bear any of the costs required in connection with the implementation
of the Marketing Plans; provided that, at its sole discretion, CBA may invest in
the marketing activities identified in any Marketing Plan or such supplemental
marketing activities as AB and CBA may mutually agree.
(d)    CBA shall (i) from time to time, but not less than on an annual basis in
connection with the Parties’ discussion of the Marketing Plans for the Covered
Territories for each succeeding Calendar Year, notify AB of any New Products
developed or being developed by CBA and (ii) promptly notify AB of the
acquisition by CBA of any New Product. Concurrently with Parties’ discussion of
each Marketing Plan, the Parties shall discuss in good faith any New Products
that either Party desires to be distributed in such Covered Territory. If the
Parties are able to agree on any such New Product to be distributed in any
Covered Territory (A) CBA shall promptly provide to AB any requested
information, including the Brand Manual, with respect to such New Product and,
if such New Product is a CBA Brewed Product, the CBA Production Cost therefor
and (B) such New Product shall become a Product for all purposes of this
Agreement (and, for the avoidance of doubt, such new Product shall be eligible
for distribution and sale by AB or its Affiliates or designees in any Covered
Territory, notwithstanding the Covered Territory with respect to which the
Parties initially agreed to the distribution of such New Product). As promptly
as practicable after agreeing to the distribution of a New Product, CBA shall,
if necessary, use its commercially reasonable efforts to (I) at AB’s sole
expense, obtain any applicable regulatory approvals and (II) at CBA’s sole
expense, obtain any applicable Intellectual Property Rights, in each case as
required to permit such New Product to be sold in the Covered Territories. For
the avoidance of doubt, CBA shall determine, in its sole discretion, which
Intellectual Property Rights to obtain in a Covered Territory in addition to
those that are legally required to permit a Product to be sold in such Covered
Territory and any additional Intellectual Property Rights proposed by AB to be
obtained by CBA shall be at AB’s sole cost and expense.


19



--------------------------------------------------------------------------------







(e)    Notwithstanding the foregoing, with respect to any New Product that CBA
desires to have distributed in the Covered Territories pursuant to this
Agreement, CBA shall be permitted to deliver a written notice (the “New Product
Offer Notice”) to AB formally requesting that such New Product be accepted as a
Product under this Agreement. Within 10 days of AB’s receipt of the New Product
Offer Notice, AB shall advise CBA of the information reasonably required by AB
to make an evaluation of such New Product. Within 30 days of AB’s receipt of all
such information (the “Offer Expiration Date”), AB shall advise CBA of its
decision to accept or not accept such New Product as a Product under this
Agreement. If (i) AB declines to accept such New Product or fails to accept such
New Product by the Offer Expiration Date and (ii) such New Product is not
associated with any CBA Brand that is otherwise being distributed by AB or its
Affiliates or designees under this Agreement at such time, CBA shall be free to
otherwise distribute such New Product as it deems appropriate (including by
entering into an international distribution agreement with one or more Third
Party distributors); provided that any such international distribution agreement
shall comply with the requirements set forth in the third sentence of Section
3.01(b) and, following the entry by CBA into any such agreement, CBA shall
comply with the procedures set forth in the last sentence of Section 3.01(b) and
in Section 3.01(c) with respect thereto. Without limiting the foregoing, in the
event any such international distribution agreement is terminated, CBA shall be
required to comply with the preceding provisions of this Section 6.01(e) again
before permitting any other Person to distribute the applicable New Product.
SECTION 6.02.    On a monthly basis, AB shall deliver to CBA reports on the
sales of Products for the preceding month. On a quarterly basis, AB shall
discuss with CBA (including, on a semi-annual basis, meeting with CBA at such
time and place as the Parties shall mutually agree) the sales of the Products
for the preceding Calendar Quarter; the inventories of Products; the prices paid
by retailers for the Products; the advertising, marketing and promotion of the
Products; the market conditions for the Products and competitive alcohol malt
beverage products and such other topics concerning the Products as CBA may
reasonably request relating to the sales of the Products for the preceding
Calendar Quarters and the next two succeeding Calendar Quarters. From time to
time, at the reasonable written request of CBA, AB shall deliver to CBA such
other records, reports and information concerning the sales of the Products as
are routinely available to AB or produced by or for the benefit of AB in its
ordinary course of business. The data provided by AB shall be by geographical
area or on such other basis as may be agreed upon by AB and CBA.
SECTION 6.03.    AB shall be responsible for the payment of taxes, imposts,
duties, withholdings, charges, fees, levies or other assessments, in each case
in the nature of a tax levied by any country or any state or political
subdivision thereof as a result of the distribution and sale of the Products,
together with all interest, fines, penalties and additions attributable to or
imposed with respect to such amounts, other than any such tax or fee based upon
the income of CBA.


20



--------------------------------------------------------------------------------







ARTICLE VII
    
COOPERAGE
SECTION 7.01.    If AB orders draught CBA Brewed Products from CBA, CBA shall
deliver such draught Products in kegs. On a schedule agreed upon between the
Parties, AB shall return any such kegs to CBA and shall pay all costs of
transport thereof. The Parties shall establish such customary arrangements as
may be satisfactory to them with respect to the ordering and return of such kegs
to CBA, including customary keg deposits or reimbursement fees for lost kegs.
SECTION 7.02.    In connection with any surrender by the Existing Distributor of
any of its distribution rights under the Existing International Distribution
Agreement, the Parties shall establish such arrangements as may be satisfactory
to them with respect to the obligations and rights of the Existing Distributor
with respect to the kegs shipped to the Existing Distributor prior to the
effective date of such surrender.
ARTICLE VIII
    
TERM AND TERMINATION
SECTION 8.01.    The Term shall commence as of the date first set forth above
and, unless sooner terminated pursuant to this Article VIII, shall continue in
effect until December 31, 2026.
SECTION 8.02.    Either Party may terminate this Agreement, upon written notice
to the other Party, if:
(i)    the other Party fails to perform any of its material obligations under
this Agreement and such material default (A) is curable within 30 days and (B)
continues unremedied for a period of 30 days after written notice of such
default from the non-defaulting Party;
(ii)    the other Party fails to perform any of its material obligations under
this Agreement and such material default (A) is not curable within 30 days but
is otherwise able to be cured, and (B) either (x) the defaulting Party does not
take reasonable efforts to cure such material default as promptly as practicable
after written notice of such default from the non-defaulting Party or (y) such
material default continues unremedied for a period of 90 days after written
notice of such default from the non-defaulting Party;
(iii)    the Contract Brewing Agreement is terminated by such Party pursuant to
Section 16.2.2(a) thereof; or
(iv)    (A) the other Party makes an assignment for the benefit of creditors or
commences a voluntary case or proceeding or consents to or


21



--------------------------------------------------------------------------------







acquiesces in the entry of an order for relief against itself in an involuntary
case or proceeding under any bankruptcy, reorganization, insolvency or similar
law; (B) a trustee or receiver or similar officer of any court is appointed for
the other Party or for a substantial part of the property of the other Party; or
(C) bankruptcy, reorganization, insolvency or liquidation proceedings are
instituted against the other Party without such proceedings being dismissed
within 90 days from the date of the institution thereof.
SECTION 8.03.    AB may terminate this Agreement upon 90 days’ prior written
notice to CBA at any time following (i) a Change of Control Event (A) that
occurs prior to the third anniversary of the date hereof or (B) that occurs
following the third anniversary of the date hereof but definitive agreements for
which were entered into by CBA prior to the third anniversary of the date hereof
or (ii) if AB or one of its Affiliates shall have made a Qualifying Offer to
CBA, the earliest of (A) such time as CBA has indicated to AB that is not
willing to enter into an agreement with AB or such Affiliate on the terms and
conditions proposed in such Qualifying Offer, (B) the consummation of the
transaction underlying such Qualifying Offer and (C) 120 days following the
receipt by CBA of such Qualifying Offer, if the parties have not entered into
definitive documentation with respect thereto (the earliest of (A), (B) or (C),
a “Qualifying Offer Lapse”); provided that, (a) the right to terminate this
Agreement pursuant to this clause (C) shall not be available to AB if, during
such 120-day period, AB has not engaged, and CBA has engaged, in good faith and
reasonable efforts to discuss and negotiate a definitive public company style
transaction agreement with respect to such Qualifying Offer that satisfies the
requirements of clauses (i) and (ii) of the definition thereof and (b) in the
event of any good faith dispute between the parties as to whether (I) the
Qualifying Offer made by AB satisfies the requirements of clauses (i) and (ii)
of the definition thereof or (II) AB has engaged in good faith and reasonable
efforts to discuss and negotiate a definitive agreement with respect to such
Qualifying Offer, during the pendency of such dispute, (1) the right of AB to
terminate this Agreement pursuant to this clause (C) shall not be available, (2)
AB shall have no obligation to make any payment to CBA under Section 5.10 and
(3) AB shall have no obligation to make any payments to CBA that would be due
under Section 5.09 with respect to any period after the date on which this
Agreement would have terminated had AB exercised its termination right on the
first date such right was available to AB pursuant to this clause (C) (without
giving effect to any proviso in this Section 8.03) (the “Original Termination
Date”); provided, further, that, if any such dispute is resolved in favor of AB,
(x) within 30 days of the resolution thereof, CBA shall pay to AB the amount of
any outside counsel fees reasonably incurred by AB in contesting such dispute,
together with interest accrued on such amount at the U.S. Prime Rate per month
from the Original Termination Date until the date such amount is paid in full to
AB and (y) AB shall have no obligation to make any payments to CBA under Section
5.09 with respect to any period after the Original Termination Date; provided,
further, that, if any such dispute is resolved in favor of CBA, within 30 days
of the resolution thereof, AB shall pay CBA the amount of any outside counsel
fees reasonably incurred by CBA in contesting such dispute, together with


22



--------------------------------------------------------------------------------







interest accrued on such amount at the U.S. Prime Rate per month from the
Original Termination Date until the date such amount is paid in full to CBA.
SECTION 8.04.    Upon the consummation of the sale by CBA to AB, pursuant to
Section 17.01, of all of the international distribution rights for the CBA
Brands then being distributed hereunder and the Products associated therewith,
this Agreement shall automatically terminate in full with no further action by
either Party.
SECTION 8.05.    During the period between a notice of termination and the
effective date of termination (to the extent applicable), each Party shall
continue to perform its obligations hereunder.
SECTION 8.06.    Upon the expiration or termination of this Agreement, AB shall
not be entitled to purchase any additional Products under this Agreement and
shall (i) cease distributing, authorizing and reproducing the CBA Marks or the
CBA Creative Materials or any portion of the AB Creative Materials that
incorporates the CBA Marks or the CBA Creative Materials and (ii) wind down and
relinquish all Intellectual Property Rights granted to AB pursuant to this
Agreement, in each case as promptly as commercially practicable; provided that,
for the avoidance of doubt, this Section 8.06 shall not have any effect on any
license to Intellectual Property Rights granted by CBA to AB or any of its
Affiliates under any other agreement or arrangement between CBA and AB or any of
its Affiliates. Promptly after the expiration or termination of this Agreement,
AB shall deliver to CBA or to CBA’s designee all Products in possession of AB
and in exchange CBA shall repay to AB the CBA Production Cost, transportation
costs and duties and taxes paid by AB in connection with such Products; provided
that, if this Agreement is terminated by CBA pursuant to Section 8.02, CBA shall
only be obligated to repay to AB the CBA Production Cost with respect to such
Products. Upon the expiration or termination of this Agreement, CBA shall
immediately cease using the AB Creative Materials and the AB Marks. At the
written request of CBA, AB will consider reasonable arrangements for the
transfer to CBA or its designee of any advertising, promotional or merchandising
materials bearing the CBA Marks or including the CBA Creative Materials in
exchange for consideration reasonably acceptable to each Party.
SECTION 8.07.    No Party shall have the right to terminate this Agreement
except as set forth in this Article VIII.


23



--------------------------------------------------------------------------------







ARTICLE IX
    
QUALITY CONTROL AND COMPLIANCE
WITH LEGAL REQUIREMENTS
SECTION 9.01.    CBA shall take all steps reasonably necessary to protect the
quality of the Products hereunder when being produced or in its possession or
control. In furtherance of the foregoing, CBA shall ensure that:
(i)    the Products shall be produced exclusively in the breweries of CBA or its
Affiliates, AB or its Affiliates or in other breweries approved by AB;
(ii)    good manufacturing practices are employed with respect to the
manufacture and production of the Products and that each brewery used to produce
such Products is properly maintained;
(iii)    the Products shall be merchantable and fit for their intended purpose;
(iv)    the Products will be materially free from defects in materials and
workmanship and in compliance in all material respects with applicable Law;
(v)     the Products will be materially free from microbiological and any other
contamination in accordance with the recipes and specifications for the brewing
and packaging of the Products;
(vi)     the Products will not be adulterated or misbranded within the meaning
of the Federal Food, Drug and Cosmetic Act, as amended, and will comply in all
material respects with the applicable provisions of the Code of Federal
Regulations, as amended;
(vii)    the physical and sensory characteristics of the Products will be the
same in all material respects throughout the Term, unless any such Product is
modified pursuant to Section 9.03 hereof;
(viii)    the Products will be properly handled and stored until their delivery;
(ix)    the Products will contain such coding as will permit AB or its
Affiliates or designees to determine their age without unreasonable difficulty;
(x)    the Products shall be delivered free from any lawful security interest,
lien or other encumbrance; and
(xi)    the Products shall comply with applicable Law in all material respects.


24



--------------------------------------------------------------------------------







SECTION 9.02.    AB will have the right, upon reasonable prior written notice to
CBA, to review and inspect the facilities, procedures, and equipment used by CBA
to produce, manufacture, brew, bottle, ship, label or package the Products, it
being understood that AB shall have no obligation to conduct any such review or
inspection. CBA shall provide reasonable consideration to any quality control
procedure recommended by AB.
SECTION 9.03.    CBA may change, alter, modify or adjust the formula, taste
profile, alcohol content, ingredients, brand name or Marks of any Product only
if CBA has provided AB at least 30 days’ notice of such change, alteration,
modification, or adjustment and has provided AB with all reasonably requested
information concerning such Modified Product, including samples of such Modified
Product; provided that, for any immaterial changes, alterations, modifications
or adjustments to the formula, taste profile, alcohol content, ingredients,
brand name or Marks of any Product, no such prior notice to AB shall be
required. Not later than 30 days after such notice, AB shall have the right and
option to notify CBA that it will cease distributing and selling such Modified
Product under this Agreement.
SECTION 9.04.    CBA shall maintain all licenses, permits and other
authorizations required of CBA for the exportation of the Products into the
Covered Territories and CBA shall comply in all material respects with all
applicable Law in connection with its exportation of the Products into the
Covered Territories. AB shall reimburse CBA for any costs incurred in connection
with the foregoing to the extent such costs directly relate to the exportation
of the Products by CBA into the Covered Territories.
SECTION 9.05.    AB shall use its commercially reasonable efforts to advise CBA
of any changes in CBA’s labeling and packaging materials (including any warning
labels) or manufacture of any CBA Brewed Products as may be, in the judgment of
AB, required to comply with applicable Law in the Covered Territories and AB
shall reasonably cooperate with CBA to ensure that the labeling, packaging and
manufacturing of the applicable CBA Brewed Products complies with such
requirements and all applicable Law; provided that, for the avoidance of doubt,
except to the extent set forth in this Section 9.05, CBA shall have
responsibility for ensuring that the labeling, packaging and handling of CBA
Brewed Products complies with applicable Law in the Covered Territories.
SECTION 9.06.    AB shall handle, store and ship, and shall direct its
Affiliates and designees to handle, store and ship, all Products in their
respective possession in accordance with reasonable and customary storage
procedures, and in no event shall the quality standards and procedures applied
to the handling, storage and shipping of such Products be less than the quality
standards and procedures applied to comparable products owned by AB. CBA may
from time to time propose additional quality standards and procedures relating
to the handling, storage and shipping of the Products and AB


25



--------------------------------------------------------------------------------







shall provide reasonable consideration to any such quality standards and
procedures proposed by CBA.
SECTION 9.07.    AB shall maintain all licenses, permits and other
authorizations that are necessary for the importation, distribution,
advertising, marketing and sale of the Products in the Covered Territories.
SECTION 9.08.    AB shall comply in all material respects with all applicable
Law covering the importation, distribution, advertising, marketing and sale of
the Products in the Covered Territories.
SECTION 9.09.    Each Party shall inform each other in writing of any and all
consumer complaints or claims (each, a “Claim”) regarding the Products which are
reported to it or which come to its attention. Such reports shall contain the
date the consumer complaint was received, the name and address of the reporting
person, and a detailed description of the circumstances. Claims shall be
reported to the other Party within 15 Business Days of receipt, except for
“serious” Claims, which shall be reported not later than 2 Business Days
following receipt. A “serious” Claim shall mean one alleging an adverse reaction
or product defect that causes injury to the consumer which is fatal,
life-threatening, disabling, incapacitating or that results in or prolongs
hospitalization, and shall also include any media inquiry or government inquiry
with respect thereto. Notwithstanding this Section 9.09, the notification
obligations of the Parties with respect to any claims regarding Intellectual
Property Rights are set forth in Section 11.05(a).
SECTION 9.10.    Each Party shall notify the other in writing of (i) any
information that comes to its attention relating to the Products distributed in
the Covered Territories reasonably thought likely to involve a consumer health
or safety problem and (ii) any possible action and/or decision by a competent
authority to recall (or that could result in a recall of) any such Product or
batches of any such Product. In the event of a possible recall, the Parties
shall designate appropriate personnel to form a team as soon as possible to
facilitate the sharing of relevant information and coordination regarding the
potential recall; provided, however, that (A) CBA shall have the exclusive right
to determine whether to recall the applicable Product and shall be responsible
for all costs required or incurred in connection with any recall of CBA Brewed
Products (unless such recall is occasioned by any breach for which AB is
required to indemnify CBA under Section 12.02, in which event AB shall be
responsible for all costs required or incurred in connection with such recall)
and (B) AB may in its sole discretion, with respect to such recalled defective
Products (I) dispose of such defective Products and (II) cease the sale of such
defective Products (or cause its Affiliates or designees to cease the sale of
such defective Products) until the required quality has been restored. Each
Party shall promptly provide the other with all information relevant to the
Product recall and shall actively cooperate with the other in implementing the
Product recall strategy; provided that, subject to the immediately preceding
sentence, CBA shall have the exclusive right to make all final decisions
regarding the Product recall strategy.


26



--------------------------------------------------------------------------------







ARTICLE X
    
ADDITIONAL TERRITORIES
SECTION 10.01.    AB shall have the option, at any time upon the delivery of
written notice to CBA (a “New Territory Notice”), to elect to begin the
distribution of some or all of the Products in any country or region not then a
Covered Territory or an Existing Territory, other than the United States and its
territories and possessions (a “Proposed New Territory”). As promptly as
practicable after receiving a New Territory Notice from AB, CBA shall, if
necessary, use its commercially reasonable efforts to (i) at AB’s sole expense,
obtain any applicable regulatory approvals and (ii) at CBA’s sole expense,
obtain any applicable Intellectual Property Rights (including the registration
of any applicable existing CBA Intellectual Property Rights in such Proposed New
Territory), in each case as required to permit the Products to be sold in such
Proposed New Territory. For the avoidance of doubt, CBA shall determine, in its
sole discretion, which Intellectual Property Rights to obtain in a Proposed New
Territory in addition to those that are legally required to permit a Product to
be sold in such Proposed New Territory and any additional Intellectual Property
Rights proposed by AB to be obtained by CBA shall be at AB’s sole cost and
expense. AB shall have the right to commence distribution of Products in a
Proposed New Territory at any time following receipt of all required regulatory
approvals and Intellectual Property Rights in such Proposed New Territory
related to the distribution of such Products and, at such time as AB commences
such distribution, such Proposed New Territory shall become a New Territory and
a Covered Territory for all purposes of this Agreement.
ARTICLE XI
    
INTELLECTUAL PROPERTY RIGHTS
SECTION 11.01.    AB acknowledges and agrees that, as between the Parties, CBA
owns all Intellectual Property Rights in the CBA Marks and CBA Creative
Materials. Any and all rights and goodwill in the CBA Marks and the CBA Creative
Materials shall inure to the benefit of and be the exclusive property of CBA.
CBA acknowledges and agrees that, as between the Parties, AB owns all
Intellectual Property Rights in the AB Marks and AB Creative Materials. Any and
all rights and goodwill in the AB Marks and the AB Creative Materials shall
inure to the benefit of and be the exclusive property of AB.
SECTION 11.02.    CBA hereby grants to AB an exclusive (even as to CBA),
non-assignable and non-transferrable right and license to use the CBA Marks and
the CBA Creative Materials in connection with the performance of this Agreement;
provided, however, that (i) AB may sub-license such right and license to its
Affiliates and Third Party designees (to the extent such Third Party designees
have been approved by CBA in accordance with Section 3.01) used by AB to perform
its obligations hereunder and (ii) CBA shall have the right and license to use
the CBA Marks and CBA Creative Materials in the Covered Territories to the
extent of any marketing activities conducted by CBA


27



--------------------------------------------------------------------------------







pursuant to Section 6.01(c). AB shall use CBA Marks and CBA Creative Materials
only after receiving CBA’s written approval, it being understood that if CBA
does not respond within 10 Business Days after approval is sought, CBA shall be
deemed to have provided such approval. AB grants to CBA the right to use the AB
Marks and the AB Creative Materials in connection with the sale and distribution
of the Products outside of the Covered Territories, but such right shall be
non-assignable and non-transferable. CBA shall use AB Marks and AB Creative
Materials only after receiving AB’s written approval, it being understood that
if AB does not respond within 10 Business Days after approval is sought, AB
shall be deemed to have provided such approval. Prior to any such use in any
geographic area outside the Covered Territories, CBA shall be required to obtain
any necessary approvals or licenses from any Third Party in connection with such
use, shall be required to confirm that such use in any geographic area is not
inconsistent with Intellectual Property Rights of any Third Party in such
geographic area and shall be required to pay any costs or expenses in connection
with such approvals, licenses and confirmations.
SECTION 11.03.    CBA shall use reasonable best efforts to (i) maintain in each
of the Covered Territories during the Term full legal title to each CBA Mark
which is used in each such Covered Territory and (ii) maintain such title free
and clear of any claims, liens or encumbrances, other than any liens set forth
on Schedule 11.03, and of any rights or interest of any Person or entity
therein, direct or contingent, except for the rights and licenses granted
hereunder or otherwise permitted by this Agreement; provided that CBA may
transfer title to CBA Marks in connection with the sale of a CBA Brand in
compliance with Section 19.01(a).
SECTION 11.04.    CBA shall take all commercially reasonable actions to protect
and defend the CBA Marks and CBA Creative Materials, including in respect of any
infringement or alleged infringement thereof. To the extent any approvals are
required to perfect the CBA Marks or Intellectual Property Rights in the CBA
Creative Materials in a Covered Territory which approvals, as of the date of
this Agreement, have not yet been obtained by CBA, CBA agrees to use its
reasonable best efforts to obtain such licenses and registrations and similar
approvals to perfect such CBA Marks or CBA Creative Materials in the applicable
Covered Territory that CBA, in its sole discretion, deems advisable to obtain,
in each case at its sole expense; provided that, to the extent any such
licenses, registrations or similar approvals are required to permit any
applicable Products to be sold in the applicable Covered Territory, CBA shall
obtain such licenses, registrations or approvals at its sole expense. Any
Intellectual Property Rights proposed by AB to be obtained by CBA in addition to
those required to sell the Products in any applicable Covered Territory or that
CBA has deemed advisable to obtain in a Covered Territory shall be at AB’s sole
cost and expense. CBA shall pay all renewal and other fees necessary to maintain
the registrations and validity of the CBA Marks and all Intellectual Property
Rights in the CBA Creative Materials in the Covered Territories (other than with
respect to registrations and Intellectual Property Rights initially requested to
be obtained by AB that are not required to sell the Products, which renewal and
other fees shall be borne by AB) used in connection with the performance of its
obligations under this


28



--------------------------------------------------------------------------------







Agreement and CBA shall prosecute any applications thereof with due diligence
during the Term.
SECTION 11.05.    (a) Each Party shall promptly provide the other with written
notice of (i) any known or suspected infringement or other violation by any
Third Party of any Intellectual Property Rights with respect to the Products in
the Covered Territories that may come to such Party’s attention or (ii) any
infringement or violation of the Intellectual Property Rights of any Third Party
known to such Party or alleged in writing by a Third Party relating to the use
of the CBA Marks or CBA Materials or the distribution or sale of any Products in
any Covered Territory. To the extent CBA uses any AB Marks or AB Creative
Materials in connection with the sale and distribution of the Products outside
of the Covered Territories, CBA shall promptly provide AB with written notice of
any known or suspected infringement or other violation by any Person of any AB
Mark or AB Creative Material outside of the Covered Territories that may come to
CBA’s attention.
(b)    Following such time as either Party provides written notice to the other
Party of any known or alleged infringement pursuant to clause (ii) of Section
11.05(a), the Parties shall promptly discuss in good faith any mutually
agreeable alternative arrangements to allow for the continued distribution and
sale of any affected Products in such Covered Territory without infringement or
violation of the Intellectual Property Rights of any Third Party. The Parties
shall promptly implement any mutually agreeable alternative arrangements. If the
Parties are not able to reach agreement on any such alternative arrangements
within 90 days, (i) AB shall cease (and shall cause its Affiliates and designees
to cease) the distribution and sale of the affected Products in such Covered
Territory to the extent reasonably necessary to avoid infringement or violation
of the Intellectual Property Rights of any Third Party, and (ii) CBA shall,
within 30 days of invoice by AB, reimburse AB for all reasonable out-of-pocket
costs and expenses directly incurred by AB in connection with the cessation of
sales of such Products in the Covered Territory, including any disposals by AB
of Products or any marketing materials related thereto that are not, in AB’s
reasonable determination, reusable in any other Covered Territory. In the event
that AB ceases distribution of any Products in a Transition Territory pursuant
to this Section 11.05(b), the Benchmark Annual Volume for such Transition
Territory shall be ratably decreased with respect to the Calendar Year in which
AB ceased such distribution and each succeeding Calendar Year to account for the
cessation of sales of such Products.
ARTICLE XII
    
INDEMNIFICATION
SECTION 12.01.    CBA shall defend, indemnify, and hold harmless each of AB, its
Affiliates, its other designees used by AB to perform its obligations hereunder
(in the case of such other designees, to the extent AB is permitted to use such
designees in accordance with the terms of this Agreement) and each of their
respective directors,


29



--------------------------------------------------------------------------------







officers, employees, shareholders, and agents, from and against any and all
injuries, claims, liabilities, losses, expenses, taxes, damages, demands,
actions, causes of action, suits, proceedings and judgments of whatsoever type
or nature, including, without limitation, reasonable attorneys’ fees and
expenses, court costs, and other legal expenses (“Liabilities”), incurred by it
or them in connection with any claim based upon or arising from:
(i)    any breach by CBA of its obligations under this Agreement or any
inaccuracy of any representation or warranty made by CBA under this Agreement;
(ii)    any infringement, misappropriation, or other violation of Intellectual
Property Rights of Third Parties arising or alleged to arise from the use of CBA
Creative Materials or CBA Marks under this Agreement including any such CBA
Creative Materials or CBA Marks incorporated in the AB Creative Materials,
except to the extent arising from AB’s failure to cease distribution of any
infringing Products or Marks in an applicable Covered Territory in accordance
with Section 11.05(b); and
(iii)    any act or omission of CBA or the Existing Distributor arising from or
related to any period prior to the date hereof (or, with respect to any Existing
Territory, prior to the date of the surrender or early termination of the
Existing Distributor’s rights with respect thereto), including any claims
relating to the early surrender or termination of the Existing Distributor’s
rights under the Existing International Distribution Agreement (other than cost
reimbursement expressly provided for under Section 2.02).
Nothing herein shall require CBA to indemnify, protect, defend or hold harmless
any indemnitee with respect to any claim to the extent such claim arises from,
is connected with or is attributable to AB’s breach of its obligations under
this Agreement.
SECTION 12.02.    AB shall defend, indemnify, and hold harmless CBA and its
directors, officers, employees, shareholders and agents from and against any and
all Liabilities incurred by it or them in connection with any claim based upon
or arising from:
(i)    any breach by AB of its obligations under this Agreement or any
inaccuracy of any representations or warranties made by AB under this Agreement;
and
(ii)    any infringement, misappropriation, or other violation of Intellectual
Property Rights of Third Parties arising or alleged to arise from the use of AB
Creative Materials or AB Marks in the Covered Territories to the extent such
infringement, misappropriation or violation or alleged infringement,
misappropriation or violation does not relate or arise out of any CBA Creative
Materials or CBA Marks that may be incorporated therein.


30



--------------------------------------------------------------------------------







Nothing herein shall require AB to indemnify, protect, defend or hold harmless
any indemnitee with respect to any claim to the extent such claim arises from,
is connected with or is attributable to CBA’s breach of its obligations under
this Agreement or the actions of the Existing Distributor or any of its
designees.
SECTION 12.03.    Notwithstanding any other provision of this Agreement, except
to the extent such Liabilities are payable by the applicable indemnified party
in connection with a Third Party claim, none of the Parties shall have any
Liability to the other Party whether in contract (including under any
indemnity), tort (including negligence) or for breach of legal duty or in any
other way for (i) any loss of goodwill or reputation, profits, contracts,
business or anticipated savings or (ii) any special, consequential or indirect
losses, in each such case whether or not such losses were within the
contemplation of the Parties at the date of this Agreement.
SECTION 12.04.    If a claim by a Third Party is made against a party
indemnified pursuant to this Article XII and if such indemnified party intends
to seek indemnity with respect thereto, the indemnified party shall promptly
(and in any case within 30 days of such claim being made) notify the
indemnifying party of such Liability; provided, however, that any failure of the
indemnified party to promptly notify the indemnifying party of such claim shall
not relieve the indemnifying party of its obligations pursuant to this
Article XII, except to the extent that the indemnifying party is actually
prejudiced as a result of such failure.
SECTION 12.05.    The indemnifying party shall have the right (but not the
obligation) to undertake, conduct and control, through appropriate counsel of
its own choosing and at the indemnifying party’s expense, the settlement or
defense of any claim by a Third Party for which the indemnifying party is
obligated to indemnify the other Party hereunder; provided that the indemnifying
party (i) acknowledges in writing its obligation to indemnify the indemnified
party hereunder against any Liabilities that may result from such Third Party
Claim and (ii) proceeds with such defense in good faith, expeditiously and
diligently. If the indemnifying party does not notify the indemnified party in
writing that it will defend any such matter within 20 days after receipt of
notice from the indemnified party of the existence of the Liability, the
indemnifying party shall have no right to defend such matter, and the
indemnified party shall have full right and power to defend, settle or otherwise
deal with and dispose of the matter and shall be indemnified for the fees and
expenses of counsel retained for such purpose and any judgment or settlement
amount.
SECTION 12.06.    The indemnified party shall cooperate with the indemnifying
party in connection with any defense by the indemnifying party of a claim
pursuant to Section 12.05, but the indemnifying party shall permit the
indemnified party to participate in such settlement or defense through counsel
chosen by the indemnified party and the fees and expenses of such counsel shall
be borne by the indemnified party. Without the prior written consent of the
indemnified party, the indemnifying party will not enter into any settlement of
any such Liability which would create (i) any financial


31



--------------------------------------------------------------------------------







obligation on the part of the indemnified party which the indemnifying party has
not agreed in writing to pay in full or (ii) any non-monetary obligation on the
part of the indemnified party, and the indemnifying party shall, after any such
settlement or the resolution of any claim, promptly reimburse the indemnified
party for the full amount of any Liability resulting from such claim not
theretofore paid by the indemnifying party. Except as provided in Section 12.05,
the indemnified party will not enter into any settlement or pay (except pursuant
to a judgment) any such claim without the prior written consent of the
indemnifying party, which consent shall not unreasonably be withheld,
conditioned or delayed.
ARTICLE XIII
    
REPRESENTATIONS AND WARRANTIES
SECTION 13.01.    Each Party represents and warrants to the other as follows:
(i)    It is a corporation or limited liability company, as applicable, duly
organized, validly existing, and in good standing and has full corporate or
other power and authority to carry on its business as now conducted and as
currently proposed to be conducted, and to execute, deliver and carry out the
terms of this Agreement, has all material permits and authorizations necessary
to carry on its business as presently conducted, and is, or shall be if
required, duly qualified to do business as a foreign corporation in good
standing in each jurisdiction wherein the nature of its business and operations
or the character of the properties owned or held under lease by it makes such
qualification necessary and in which the failure to so qualify would have a
material adverse effect on its business, prospects, profits, condition or
operations, financial or otherwise.
(ii)    Such Party has duly authorized, executed and delivered this Agreement
and it is a valid and binding obligation of such Party, enforceable against such
Party in accordance with its terms. There is no litigation or other proceeding
pending or, to the knowledge of such Party, threatened against it, which, if
adversely determined, would prohibit the execution, delivery, or performance by
such Party of this Agreement or materially impair such Party’s ability to
perform its obligations hereunder.
(iii)    Neither the execution and delivery nor the performance by such Party of
this Agreement will contravene any applicable Law, or any judgment or order, or
result in any breach of or constitute any default under, or result in the
creation of any lien upon any property of such Party under, any indenture,
mortgage, or other agreement or instrument to which such Party is a party or by
which it, or any of its properties, may be bound or affected.
(iv)    It has obtained all Governmental Approvals required on its part to be
obtained in connection with its execution and delivery of this Agreement.


32



--------------------------------------------------------------------------------







SECTION 13.02.    CBA additionally represents and warrants to AB as follows:
(i)    CBA’s grant of the rights hereunder to AB does not violate the Existing
International Distribution Agreement or any other agreement, contract or
instrument to which CBA is a party or by which it, or any of its properties, may
be bound or affected.
(ii)    Prior to the date hereof, CBA has provided to AB all information
available to it concerning the agreements, instruments and contracts between CBA
and the Existing Distributor and any related agreements or arrangements.
(iii)    Except as set forth on Schedule 13.02(iii) hereof, there is no
litigation or other proceeding pending or, to the knowledge of CBA, threatened
that alleges or asserts that: (A) the Products or the use of the CBA Creative
Materials or the CBA Marks in the Existing Territories or the Covered
Territories infringe, misappropriate, or otherwise violate Intellectual Property
Rights of any Third Party; (B) the Products have caused death, bodily injury or
property damage; or (C) the importation, manufacture, brewing, bottling,
distribution, marketing, sale, shipping, labeling, package, storage or transport
of the Products in the Existing Territories or the Covered Territories otherwise
violates any applicable Law.
ARTICLE XIV
    
INSURANCE
CBA shall procure and maintain from qualified and licensed insurers with Best’s
Ratings of at least A-: (i) a comprehensive general liability insurance with
liquor and product liability coverage regarding the sale of CBA Products, in an
amount not less than $10,000,000 in coverage for each occurrence; (ii) a
workers’ compensation policy with at least $2,000,000 in coverage for each
occurrence; and (iii) a property insurance policy covering damage to the CBA
Products owned by CBA. Coverage shall be on an occurrence rather than a
claims-made basis. The policy shall name AB as an additional insured and shall
include coverage for all of CBA’s defense and indemnification obligations under
this Agreement. The policy shall provide that AB will be notified of the
cancellation or any restrictive amendment of the policy at least 15 days prior
to the effective date of such cancellation or amendment. CBA shall not violate,
or permit to be violated, any conditions of such insurance policies, and CBA
shall at all times satisfy the requirements of the insurance carrier writing
said policy.
From time to time at the written request of AB, CBA shall provide AB with a
certificate from such insurer certifying that the insurance policy described in
this Article XIV is in force and that AB is an additional insured thereunder.
The evidence of coverage shall specifically state that coverage as it pertains
to AB shall be primary regardless of any other coverage that may be available to
AB. Failure to procure and


33



--------------------------------------------------------------------------------







maintain the insurance coverage specified herein shall be deemed a material
breach of this Agreement.
ARTICLE XV
    
CONFIDENTIALITY
SECTION 15.01.    During and subsequent to the Term, each Party (the “receiving
Party” and, the other party, the “disclosing Party”) shall treat and shall cause
its respective employees, officers, directors, advisors, representatives,
subsidiaries, Affiliates, assigns, subcontractors and any and all Persons or
business entities acting under one or any of them, to treat, as confidential
property and not disclose to any other Person or use in any manner, except as is
necessary to perform this Agreement (and then only on a confidential basis
satisfactory to both parties), any confidential information regarding the
disclosing Party’s prices, plans, programs, processes, products, costs,
equipment, operations or customers (including, without limitation, information
received by AB with respect to the Product formula and ingredients and
information received by CBA regarding the distribution and logistics programs
used by AB) (“Confidential Information”) which may come within the knowledge of
such Party, its officers, employees or advisors in the performance of this
Agreement, without in each instance securing the prior written consent of the
disclosing Party.
SECTION 15.02.    Section 15.01 shall not prevent either Party from disclosing
to any other Person or using in any manner, information that such Party can
show:
(i)    has been published or has become part of the public domain without any
breach of this Agreement other than by acts, omissions or fault of such Party or
its employees or agents;
(ii)    has been furnished or has been made known to such Party by Third Parties
(other than those acting directly or indirectly for or on behalf of the
disclosing Party) as a matter of legal right without contractual or fiduciary
restrictions on its disclosure;
(iii)    was in such Party’s lawful possession prior to the disclosure thereof
by the disclosing Party;
(iv)    is later independently developed by the receiving Party without use or
reference to the Confidential Information; or
(v)    subject to Section 15.03, has been required on the advice of counsel to
be disclosed by applicable Law.
SECTION 15.03.    If either Party is required by applicable Law to disclose
Confidential Information, such Party shall provide notice thereof to the
disclosing Party and undertake reasonable steps to provide the disclosing Party
with an opportunity to


34



--------------------------------------------------------------------------------







object to such disclosure. In the absence of a protective order or the receipt
of a waiver from the disclosing Party, the receiving Party will endeavor to
disclose only that portion of the Confidential Information that such Party’s
counsel advises is legally required to be disclosed and shall use commercially
reasonable efforts (at the disclosing Party’s expense) to obtain reliable
assurances that confidential treatment will be accorded to any Confidential
Information required to be disclosed in accordance with the terms of this
Agreement.
SECTION 15.04.    The Parties shall consult with each other before issuing, and
give each other the reasonable opportunity to review and comment upon, any press
release or other public statements with respect to this Agreement and the
transactions contemplated hereby and shall not issue any such press release or
make any such public statement prior to such consultation, except (i) as such
Party may reasonably conclude may be required by applicable Law, court process
or by obligations pursuant to any listing agreement with any national securities
exchange or national securities quotation system, in which case the receiving
Party shall give the disclosing Party as much advance notice of such disclosure
as is reasonably possible and shall otherwise comply with Section 15.03, to the
extent applicable, and (ii) communications that are substantially similar to
communications previously approved pursuant to this Section 15.04. The initial
press release to be issued with respect to the transactions contemplated by this
Agreement shall be in a form agreed to by the Parties.
SECTION 15.05.    Neither Party shall make any Confidential Information
available to anyone other than those of its respective employees and advisors
who need such Confidential Information to enable them to perform this Agreement.
SECTION 15.06.    These secrecy obligations with respect to Confidential
Information shall, subject to Section 15.02, survive the termination or
expiration of this Agreement.
ARTICLE XVI
    
INTERNATIONAL BREWING OPTION
SECTION 16.01.    AB shall have the option to elect, at any time during the
Term, to commence brewing, outside of the United States, some or all of the
Products to be distributed in the Covered Territories under this Agreement by
delivering written notice thereof to CBA. Within 60 days of the receipt by CBA
of such notice, the Parties shall enter into a contract brewing agreement (the
“International Brewing Agreement”) for the brewing, bottling and packaging of
such Products by AB. The International Brewing Agreement shall be on customary
terms substantially consistent, to the extent applicable, with the terms and
conditions of the Contract Brewing Agreement; provided that no incremental
licensing or similar payments shall be required to be made by AB under or in
connection with such International Brewing Agreement. Any such International
Brewing


35



--------------------------------------------------------------------------------







Agreement entered into by CBA and AB shall be coterminous with this Agreement,
unless the Parties otherwise agree.
ARTICLE XVII
    
CHANGE OF CONTROL OPTION
SECTION 17.01.    Upon (i) any Change of Control Event or (ii) the termination
of this Agreement pursuant to Section 8.03(ii), (A) AB shall have the option to
elect, by delivering an irrevocable written notice thereof to CBA (a “Rights
Call Notice”), to purchase the international distribution rights for each CBA
Brand then being distributed by AB or its Affiliates or designees under this
Agreement and all Products associated with such CBA Brands in each territory
worldwide other than the United States and its territories and possessions at
the Fair Market Value (as defined below) of such rights and on otherwise
customary terms and conditions (including the grant of an exclusive, perpetual,
irrevocable, sublicensable and royalty-free license by CBA to AB with respect to
the use of the applicable CBA Brands in connection with the contemplated
international distribution and an agreement by AB to provide reasonable and
customary assurances to protect the reputation and strength of the CBA Marks and
the goodwill associated with such CBA Marks in connection therewith); provided
that, to the extent CBA has granted distribution rights to any such CBA Brand or
Products in any such territory to any Third Party in accordance with the terms
of this Agreement, AB agrees that it shall take such rights subject to, and
shall assume CBA’s obligations under, any such distribution agreement, and (B)
upon such election by AB, CBA agrees to sell such rights to AB at the Fair
Market Value thereof and on otherwise customary terms and conditions and to
assign to AB CBA’s rights and obligations under any distribution agreement of
the type described in the proviso to the preceding clause (A). The Parties shall
enter into any documentation required to effect such sale and, if applicable,
assignment as promptly as practicable following AB’s delivery of such notice to
CBA.
SECTION 17.02.    The “Fair Market Value” of the CBA international distribution
rights described in Section 17.01 (the “Rights”) for purposes of this
Article XVII shall be determined in accordance with this Section 17.02. If CBA
and AB agree on the fair market value of the Rights, then the Fair Market Value
thereof shall be the amount agreed by CBA and AB. If CBA and AB do not agree on
a fair market value for the Rights within 30 days of receipt by CBA of a Rights
Call Notice, then the Parties shall each submit to the other their respective
determinations of the fair market value of the Rights, together with the basis
for such determinations. If the difference between their respective fair market
value determinations is less than 10%, then the Fair Market Value shall equal
the average of their respective fair market value determinations. If the
difference between the Parties’ respective fair market value determinations is
10% or more, then CBA and AB shall jointly retain a mutually agreeable
nationally recognized valuation firm (the firm or advisor so elected pursuant to
this sentence, the “Appraiser”). The Appraiser shall conduct an appraisal using
normal and customary valuation techniques to determine the fair market value of
the Rights (which appraisal (a) shall take into account any Third


36



--------------------------------------------------------------------------------







Party agreements that such Rights are subject to at such time in accordance with
Section 17.01 and (b) shall not take into account the one-time payments made by
AB to CBA under this Agreement pursuant to Sections 5.09 and 5.10). CBA and AB
shall have an opportunity to present their respective analyses to the Appraiser.
The Appraiser shall be required to determine a fair market value between the
amounts proposed by CBA and AB, respectively, and shall be instructed by CBA and
AB to complete its appraisal within 30 days following its engagement. CBA and AB
shall cooperate and timely respond to any reasonable requests for information
from the Appraiser in connection with its appraisal. The Fair Market Value of
the Rights shall equal the average of the fair market value as determined by the
Appraiser and the fair market value submitted by either CBA or AB that is
closest to the fair market value determined by the Appraiser; provided that, if
the fair market value determined by the Appraiser is the exact midpoint of the
values submitted by CBA and AB, such midpoint value shall be the Fair Market
Value of the Rights. The determination of the Appraiser shall be final and
binding upon the Parties. The fees and expenses of the Appraiser shall be borne
by the Party whose Fair Market Value determination was the furthest from that of
the Appraiser or, if the Fair Market Value determinations of each of CBA and AB
were equally different from that of the Appraiser, such fees and expenses shall
be borne equally by CBA, on the one hand, and AB, on the other hand.
ARTICLE XVIII
    
AUDIT RIGHTS
SECTION 18.01.    In the event of any dispute between the Parties with respect
to all or any portion of any CBA Production Cost, any CBA Delivery Cost, the
Benchmark Annual Volume for any Covered Territory (other than for the 2017
Calendar Year), any International Royalty Fee or any component thereof
(including any volume of Product sales reported by AB in connection with any
International Royalty Fee), the disputing Party shall promptly notify the other
Party thereof by written notice (a “Dispute Notice”) specifying the amount or
amounts in dispute and the disputing Party’s calculation thereof. Following the
delivery of any Dispute Notice by a disputing Party, each Party shall promptly
(and in any event within 30 days thereafter) provide to the other Party any
supporting documentation reasonably requested by the other Party with respect to
the amounts in dispute and the Parties shall seek to resolve such dispute
expeditiously and in good faith. If the Parties are not able to resolve such
dispute within 30 days following the delivery of a Dispute Notice, the Parties
shall submit such dispute for review and resolution by PricewaterhouseCoopers
LLC or, if such firm is not available, another independent, nationally
recognized accounting or consulting firm reasonably acceptable to each party
(PricewaterhouseCoopers LLC or such other firm, the “Accounting Firm”), and the
Accounting Firm shall make a final determination of the applicable amount in
dispute; provided that the scope of such review by such Accounting Firm shall be
limited to: (i) those matters that remain in dispute and (ii) whether the
calculations of the CBA Production Cost, the CBA Delivery Cost, the Benchmark
Annual Volume for any Covered Territory (other than for the 2017 Calendar Year),
the International Royalty Fee o


37



--------------------------------------------------------------------------------







r any component thereof, as applicable, were made in accordance this Agreement.
The fees and expenses of the Accounting Firm pursuant to this Section 18.01
shall be paid based upon the relative extent to which the positions of AB and
CBA are upheld by the Accounting Firm.
SECTION 18.02.    During the Term and for a period of at least two years
following the termination of this Agreement, each Party shall maintain such
books and records in accordance with generally accepted accounting principles
consistently applied as are necessary to substantiate that: (i) all invoices and
other charges submitted to the other for payment hereunder were valid and
proper; (ii) the calculations of the CBA Production Cost, the CBA Delivery Cost,
the Benchmark Annual Volume for any Covered Territory (other than for the 2017
Calendar Year), the International Royalty Fee and any components thereof, as
applicable, are complete and correct; and (iii) no payments have been made,
directly or indirectly, by or on behalf of either Party to or for the benefit of
any employee or agent of the other Party who may reasonably be expected to
influence such other Party’s decision to enter into this Agreement, or the
amount to be paid by such other Party pursuant hereto (as used herein, “payment”
shall include money, property, services and all other forms of consideration).
Each Party and/or its representative shall have the right at any time during
normal business hours, upon five Business Days’ notice (but not more than one
time in any consecutive 12-month period), to have an Accounting Firm audit the
books and records of the other to confirm (i) through (iii) above, in a manner
that does not create unreasonable disruption to the audited Party’s normal
conduct of business. In the event any such audit shall identify any underpayment
or overpayment by one Party to the other, the Parties shall make such true-up
payments as may be necessary to remedy any such underpayment or overpayment.
ARTICLE XIX
    
MISCELLANEOUS
SECTION 19.01.    (a) This Agreement shall be binding upon, and shall inure to
the benefit of, the parties hereto, and their respective successors and
permitted assigns. CBA may not assign its rights or obligations under this
Agreement to any Person without AB’s prior written consent. Notwithstanding the
foregoing (but without limiting AB’s rights in the event of a Change of Control
Event), in the event that CBA wishes to sell or otherwise transfer any CBA Brand
then being distributed by AB or its Affiliates or designees hereunder or any
Products associated therewith to any Third Party, (i) CBA shall not enter into
any agreement or arrangement for such transfer unless the definitive
documentation therefor requires the Third Party to assume all of the obligations
of CBA under this Agreement with respect to such CBA Brand and (ii) CBA shall be
permitted to assign all of its rights and obligations under this Agreement with
respect to such CBA Brand to any Third Party in a transaction that otherwise
complies with the preceding clause (i).


38



--------------------------------------------------------------------------------







(b)    AB may assign this Agreement or any portion of AB’s performance
obligations hereunder with respect to any Covered Territory to any of its
Affiliates; provided that (i) any such assignment shall not deny CBA any of the
benefits of this Agreement and (ii) AB shall remain liable for its rights and
obligations hereunder notwithstanding any such assignment.
SECTION 19.02.    Any notice, request or demand to be given or made under this
Agreement shall be in writing and shall be deemed to have been duly given or
made: (i) upon delivery, if delivered by hand and addressed to the Party for
whom intended, at the address listed below; (ii) when transmitted and receipt is
confirmed by telephone or e‑mail transmission, if delivered electronically and
addressed to the Party for whom intended at the e-mail address listed below;
provided that a copy of such electronic transmission is promptly deposited for
delivery by one of the methods listed in clauses (i) or (iii) of this
Section 19.02; or (iii) 10 days after deposit in the mails, if sent certified or
registered air mail (if available) with return receipt requested, or five days
after deposit, if deposited for delivery with a reputable courier service, and
in each case addressed to the Party for whom intended at the address listed
below:
If to CBA, to:
Craft Brew Alliance, Inc.
929 N. Russell St.
Portland, Oregon 97227
Attn: Chief Executive Officer
   General Counsel
E-mail: Andy.Thomas@craftbrew.com
   Marcus.Reed@craftbrew.com
 
 
If to AB, to:
Anheuser-Busch Worldwide Investments, LLC 
250 Park Ave
New York, New York 10177
Attn: Global Vice President – Specialty Disruptive Growth Organization
E-mail: Jerome.Pellaud@ab-inbev.com
   
and


Anheuser-Busch Worldwide Investments, LLC
One Busch Place
St. Louis, Missouri 63118
Attn: Senior Associate General Counsel
E-mail: Thomas.Larson@anheuser-busch.com



Any party may change its address and/or e-mail for the purposes of this
Section 19.02 by written notice hereunder given to the other party at least 10
days prior to the effective date of such change.
SECTION 19.03.    The Parties shall be and act as independent contractors and
under no circumstances shall this Agreement be construed to create any agency,
partnership, joint venture or employment relationship between the parties.
Neither Party


39



--------------------------------------------------------------------------------







has any authority to bind the other in any way except as may be otherwise
expressly stated in this Agreement. The Parties recognize that during the Term
there may be employees of one Party upon the premises of the other. It is
understood and agreed that on such occasions (i) the employees of each Party
shall remain the employees of that Party solely, (ii) each Party shall be solely
responsible for the wages and benefits for its employees and (iii) any injury
which may be sustained by an employee shall be covered under the worker’s
compensation insurance of the Party by which he or she is employed.
SECTION 19.04.    If any provision of this Agreement shall be determined to be
illegal or unenforceable by any court of law or any competent governmental or
other authority, the remaining provisions shall be severable and enforceable in
accordance with their terms so long as this Agreement without such terms or
provisions does not fail in its essential commercial purpose or purposes. The
Parties will negotiate in good faith to replace any such illegal or
unenforceable provision or provisions with suitable substitute provisions that
will maintain the economic purposes and intentions of this Agreement.
SECTION 19.05.    If by reason of Force Majeure either Party is unable, in whole
or in part, to carry out any of its agreements contained herein, such party
shall not be deemed in default during the continuance of such inability. The
term “Force Majeure” as used herein shall mean any cause or event beyond the
reasonable control of a party, including but not limited to the following: acts
of God; strikes, lockouts or other industrial disturbances; acts of public
enemies; acts of terrorism; insurrections; riots; landslides; earthquakes;
fires; epidemics; storms; droughts; floods or explosions. Each Party agrees to
notify the other party, in writing, upon learning of the occurrence of such
event of Force Majeure and to remedy with all reasonable dispatch the cause or
causes preventing it from carrying out this Agreement and to use commercially
reasonable efforts to resume its performance with the least practicable delay.
SECTION 19.06.    This Agreement is entered into in the State of Missouri and
will be governed by and construed under the Laws of Missouri, including the
Uniform Commercial Code as in effect in the State. The Parties agree that any
legal or equitable action or proceeding with respect to this Agreement shall be
brought in the United States District Court for the Eastern District of Missouri
(or if such court does not have jurisdiction, in any court of general
jurisdiction in the County of St. Louis, Missouri).
SECTION 19.07.    In addition to all other rights available under Law, each
Party shall be entitled to injunctive relief restraining the breach or
threatened breach of each obligation under this Agreement and to specific
performance of each obligation under this Agreement. The Parties agree that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach of any obligation under this Agreement and agree to waive the
defense in any action for injunctive relief or specific performance of any
obligation under this Agreement that a remedy of law would be adequate. This
Section 19.07 shall not apply to the payment obligations of either Party. To the
extent permitted by Law, each Party hereby irrevocably waives any defense that
it


40



--------------------------------------------------------------------------------







might have based on the adequacy of a remedy at law which might be asserted as a
bar to such remedy of specific performance or injunctive relief.
SECTION 19.08.    Failure by any Party to insist on strict performance by the
other of any term, condition or obligation set forth in this Agreement shall not
be deemed a waiver of the same or any similar breach, and no waiver of any
provision hereof shall be effective unless in writing, specifying the provision
to be waived.
SECTION 19.09.    This Agreement constitutes the entire agreement between the
Parties with respect to the subject matter hereof and supersedes all prior or
contemporaneous agreements in regard thereto. This Agreement cannot be altered
or modified except by an agreement in writing signed by authorized
representatives of each of the Parties and specifically referring to this
Agreement. The section headings are inserted for convenience only and are in no
way intended to define or limit the scope, extent or intent of any provision of
this Agreement and do not constitute a substantive part of this Agreement.
Notwithstanding the terms of any purchase order or other communication exchanged
between the Parties in connection with any order of Products or other
transactions contemplated hereby, the terms and conditions of this Agreement
shall govern the obligations of the Parties with respect to such order or
transaction to the extent there is any conflict.
SECTION 19.10.    The Parties acknowledge each Party and its counsel have
materially participated in the drafting of this Agreement. Consequently, the
rule of contract interpretation, that ambiguities, if any, in a writing be
construed against the drafter, shall not apply.
SECTION 19.11.    Nothing in this Agreement, express or implied, is intended or
shall be construed to give any Person other than the Parties to this Agreement,
and the indemnitees specified in Article XII or their respective successors or
assigns, any legal or equitable right, remedy or claim under or in respect of
any agreement or any provision contained herein.
SECTION 19.12.    This Agreement may be executed in one or more counterparts and
shall be the valid and binding agreement of the Parties when the counterparts of
this Agreement have been duly executed and delivered by each Party hereto.
SECTION 19.13.    No delay or omission to exercise any right or power accruing
upon any breach or default shall impair any such right or power or shall be
construed to be a waiver thereof, but any such right and power may be exercised
from time to time and as often as may be deemed expedient.
SECTION 19.14.    The provisions of Sections 8.06 and 18.02 and Articles I, XII,
XV, XVII and XIX shall survive the expiration or earlier termination of this
Agreement.
SECTION 19.15.    It is agreed and understood that CBA and Affiliates of AB are
parties to (i) the Master Distributor Agreement, (ii) the Contract Brewing
Agreement, (iii)


41



--------------------------------------------------------------------------------







the Exchange and Recapitalization Agreement and (iv) a Registration Rights
Agreement, whereby an Affiliate of AB may require CBA to register with the
Securities and Exchange Commission the sale of CBA securities held by AB or its
affiliates (the “Registration Rights Agreement” and, together with the Master
Distribution Agreement, the Contract Brewing Agreement and the Exchange and
Recapitalization Agreement, the “Additional Agreements”). No provision of this
Agreement should be construed as affecting either Party’s rights or obligations
under any of the Additional Agreements or any other agreement unless this
Agreement specifically references such Additional Agreements or such other
agreement with respect to such rights and obligations.
[Signature Page Follows]




42



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement by their
representatives thereunto duly authorized.
ANHEUSER-BUSCH WORLDWIDE INVESTMENTS, LLC
 
 
By:
/s/ Thomas Larson
Name:
Thomas Larson
Title:
Chairman of the Board, President and Secretary



By:
/s/ Jeff Karrenbrock
Name:
Jeff Karrenbrock
Title:
Assistant Treasurer





CRAFT BREW ALLIANCE, INC.
 
 
By:
/s/ Andrew J. Thomas
Name:
Andrew J. Thomas
Title:
Chief Executive Officer







[Signature Page to International Distribution Agreement]





--------------------------------------------------------------------------------


SCHEDULE 1.01(a)


PRODUCTS
Brand
Home
Beer
Packaging
Sub-Packaging
Commercial Description
Redhook
Seattle
Long Hammer
12 oz. bottles
4/6 pack
India Pale Ale
Redhook
Seattle
ESB
12 oz. bottles
4/6 pack
English Bitter
Widmer
Portland
Hefeweizen
12 oz. bottles
4/6 pack
Wheat
Kona
Kona Hawaii
Longboard
12 oz. bottles
4/6 pack
Island Lager
Kona
Kona Hawaii
Big Wave
12 oz. bottles
4/6 pack
Golden Ale
Omission
Portland
Lager
12 oz. bottles
4/6 pack
Lager Crafted to Remove Gluten
Omission
Portland
Pale Ale
12 oz. bottles
4/6 pack
Pale Ale Crafted to Remove Gluten










--------------------------------------------------------------------------------


SCHEDULE 1.01(b)


CONFIDENTIAL TREATMENT REQUESTED. Portions of this document have been redacted
and have been separately filed with the Securities and Exchange Commission. The
redacted portions are marked with "[***]" in this document.


EXISTING TERRITORIES
Territory
2016 Shipment Volume thru July in BBLs
2016 Benchmark Annual Volume in BBLs*
Australia
[***]
[***]
Caribbean
[***]
[***]
Canada
[***]
[***]
China
[***]
[***]
Denmark
[***]
[***]
Finland
[***]
[***]
Guam
[***]
[***]
Hong Kong
[***]
[***]
Iceland
[***]
[***]
Ireland
[***]
[***]
Italy
[***]
[***]
Japan
[***]
[***]
South Korea
[***]
[***]
Netherlands
[***]
[***]
Norway
[***]
[***]
Panama
[***]
[***]
Russia
[***]
[***]
Singapore
[***]
[***]
Sweden
[***]
[***]
Switzerland
[***]
[***]
Taiwan
[***]
[***]
Thailand
[***]
[***]
United Kingdom
[***]
[***]
Total
[***]
[***]



* The Existing Territories include all other countries in Europe and Asia.
Benchmark Annual Volume for all other countries in Europe and Asia not listed
above is 0.









--------------------------------------------------------------------------------


SCHEDULE 1.01(c)


INITIAL TERRITORIES
Mexico
Brazil
Chile







--------------------------------------------------------------------------------


SCHEDULE 1.01(d)


METHODOLOGY TO MODIFY EXPORT MANAGER FEE


For each Calendar Year during the Term beginning with Calendar Year 2018, the
Export Manager Fee shall be recalculated (rounding to the nearest one
one-hundredth of a cent) each January 1 to be an amount equal to (M y-1) * (1 +
GDP Price Deflator Increase), where (M y-1) equals the Export Manager Fee in
effect for the prior Calendar Year and the GDP Price Deflator Increase equals
the increase in the GDP Price Deflator (as defined in this Agreement) as of such
date as compared to the first day of the immediately preceding Calendar Year.











--------------------------------------------------------------------------------


SCHEDULE 2.01


EXISTING TERRITORIES FOR INITIAL TRANSITION
None.











--------------------------------------------------------------------------------


SCHEDULE 4.03


INITIAL PRODUCTS
Brand
Beer
Packaging
Sub-Packaging
Commercial Description
Redhook
Long Hammer
12 oz. bottles
4/6 pack
India Pale Ale
Redhook
ESB
12 oz. bottles
4/6 pack
English Bitter
Widmer
Hefeweizen
12 oz. bottles
4/6 pack
Wheat
Kona
Longboard
12 oz. bottles
4/6 pack
Island Lager
Kona
Big Wave
12 oz. bottles
4/6 pack
Golden Ale
Omission
Lager
12 oz. bottles
4/6 pack
Lager Crafted to Remove Gluten
Omission
Pale Ale
12 oz. bottles
4/6 pack
Pale Ale Crafted to Remove Gluten














--------------------------------------------------------------------------------


SCHEDULE 11.03


LIENS
1. Amended and Restated Credit Agreement, dated as of November 30, 2015, among
Craft Brew Alliance, Inc., the Subsidiaries of Craft Brew Alliance, Inc. party
to thereto, and Bank of America, N.A.









--------------------------------------------------------------------------------


SCHEDULE 13.02(iii)


LITIGATION
None.











